                                                                 Case 2:20-bk-21022-BR   Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10   Desc
                                                                                          Main Document    Page 1 of 56



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Proposed Attorneys for Elissa D. Miller,
                                                                     Chapter 7 Trustee
                                                                   8
                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                    LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                    Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                     GIRARDI KEESE,                           Chapter 7
                                                                  13
                                                                                                 Debtor.      OMNIBUS REPLY IN SUPPORT OF
                                                                  14                                          TRUSTEE'S EMERGENCY MOTION FOR
                                                                                                              ORDER:
                                                                  15
                                                                                                              (1) APPROVING COMPROMISE WITH
                                                                  16                                          FRANTZ LAW GROUP, APLC
                                                                                                              PURSUANT TO FEDERAL RULE OF
                                                                  17                                          BANKRUPTCY PROCEDURE 9019,
                                                                                                              ETC.
                                                                  18
                                                                                                              (2) AUTHORIZING THE ASSIGNMENT
                                                                  19                                          OF THE ESTATE'S INTERESTS IN THE
                                                                                                              SOUTHERN CALIFORNIA GAS LEAK
                                                                  20                                          LITIGATION FREE AND CLEAR OF
                                                                                                              LIENS, CLAIMS AND INTERESTS
                                                                  21                                          PURSUANT TO 11 U.S.C. § 363; AND
                                                                  22                                             (3) AUTHORIZING REJECTION OF THE
                                                                                                                 ASSUMPTION AND LIEN AGREEMENT
                                                                  23                                             BETWEEN THE DEBTOR AND ABIR
                                                                                                                 COHEN TREYZON SALO LLP
                                                                  24                                             PURSUANT TO 11 U.S.C. § 365
                                                                  25                                             MEMORANDUM OF POINTS AND
                                                                                                                 AUTHORITIES; SUPPLEMENTAL
                                                                  26                                             DECLARATION OF ELISSA D. MILLER
                                                                                                                 IN SUPPORT
                                                                  27

                                                                  28


                                                                       2854316.2                                 1                                 REPLY
                                                                 Case 2:20-bk-21022-BR   Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10   Desc
                                                                                          Main Document    Page 2 of 56



                                                                   1
                                                                                                              Date:    February 2, 2021
                                                                   2                                          Time:    10:00 a.m.
                                                                                                              Ctrm.:   1668 via ZoomGov
                                                                   3                                                   255 E. Temple Street
                                                                                                                       Los Angeles, CA 90012
                                                                   4

                                                                   5                                          Web Address:
                                                                                                              https://cacb.zoomgov.com/j/1614873359
                                                                   6                                          Meeting ID:    1614873359
                                                                                                              Password:      123456
                                                                   7                                          Telephone:     (669) 254 5252 (San Jose)
                                                                                                                             (646) 828 7666 (New York)
                                                                   8

                                                                   9 ///

                                                                  10 / / /

                                                                  11 / / /
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 / / /
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 / / /

                                                                  14 / / /

                                                                  15 / / /

                                                                  16 / / /

                                                                  17 / / /

                                                                  18 / / /

                                                                  19 / / /

                                                                  20 / / /

                                                                  21 / / /

                                                                  22 / / /

                                                                  23 / / /

                                                                  24 / / /

                                                                  25 / / /

                                                                  26 / / /

                                                                  27 / / /

                                                                  28


                                                                       2854316.2                             2                                     REPLY
                                                                 Case 2:20-bk-21022-BR            Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                                    Desc
                                                                                                   Main Document    Page 3 of 56



                                                                   1                                                TABLE OF CONTENTS
                                                                                                                                                                                               Page
                                                                   2

                                                                   3 I.        INTRODUCTION .................................................................................................... 4

                                                                   4 II.       MEMORANDUM OF POINTS AND AUTHORITIES ............................................... 7

                                                                   5           A.       The Amended Settlement Agreement and the Proposed Order
                                                                                        Resolve Stillwell's and the Petitioning Creditors' Concerns .......................... 7
                                                                   6
                                                                                        1.        The Trustee Has Addressed Stillwell's Concerns .............................. 7
                                                                   7
                                                                                        2.        The Trustee Has Also Addressed the Petitioning Creditors'
                                                                   8                              Concerns ........................................................................................... 9

                                                                   9           B.       The Amended Settlement Agreement is Reasonable ................................ 12

                                                                  10           C.       No Party Disputes that the Trustee Has Satisfied the Requirements
                                                                                        under 11 U.S.C. § 363(f) ............................................................................ 14
                                                                  11
                                                                               D.       Rejection of the Assumption Agreement is Clearly Reasonable ................ 15
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                               E.       The Assumption Agreement is an Executory Contract Because the
                                                                  13                    Outstanding Obligations are Material ......................................................... 16

                                                                  14           F.       The Debtor's Clients Will Not Be Prejudiced by Rejection .......................... 18

                                                                  15           G.       Emergency Relief is Necessary ................................................................. 19

                                                                  16 III.      CONCLUSION ...................................................................................................... 20

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2854316.2                                                      i                                                        REPLY
                                                                 Case 2:20-bk-21022-BR               Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                                    Desc
                                                                                                      Main Document    Page 4 of 56



                                                                   1                                                TABLE OF AUTHORITIES
                                                                   2                                                                                                                              Page
                                                                   3
                                                                       CASES
                                                                   4
                                                                       Agarwal v. Pomona Valley Med. Group (In re Pomona Valley Med. Group), 476
                                                                   5        F.3d 665 (9th Cir. 2007) ........................................................................................ 15

                                                                   6 Banner v. Bagen (In re Bagen), 186 B.R. 824 (Bankr. S.D.N.Y. 1984) ...................... 11, 12

                                                                   7 Goodwin v. Mickey Thompson Ent. Group, Inc. (In re Mickey Thompson Ent.
                                                                            Group, Inc.), 292 B.R. 415 (B.A.P. 9th Cir. 2003) ................................................. 12
                                                                   8
                                                                     In re World Health Alternatives, Inc., 344 B.R. 291 (Bankr. D. Del. 2006) ....................... 12
                                                                   9
                                                                     Lubrizol Enter. v. Richmond Metal Finishers, 756 F.2d 1044 (4th Cir. 1985)................... 15
                                                                  10
                                                                     Mission Prod. Holdings v. Tempnology, LLC, 139 S. Ct. 1652 (2019) ............................. 15
                                                                  11
                                                                     Ulrich v. Walker (In re Boates), 551 B.R. 448 (B.A.P. 9th Cir. 2016) ......................... 17, 18
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13
                                                                       STATUTES
                                                                  14
                                                                       11 U.S.C. § 363 ........................................................................................................... 3, 21
                                                                  15
                                                                       11 U.S.C. § 363(f) ........................................................................................................ 5, 14
                                                                  16
                                                                       11 U.S.C. § 365 ................................................................................................................. 3
                                                                  17
                                                                       11 U.S.C. § 365(a) ................................................................................................. 5, 15, 18
                                                                  18
                                                                       FRBP 9019 .................................................................................................................. 3, 21
                                                                  19

                                                                  20
                                                                       RULES
                                                                  21
                                                                       CA Rule of Professional Conduct 1-400 .......................................................................... 19
                                                                  22
                                                                       CA Rule of Professional Conduct 2-100 .......................................................................... 19
                                                                  23
                                                                       Court Manual Rule 3.2(d)(1) .............................................................................................. 4
                                                                  24
                                                                       Court Manual Rule 3.2(d)(3) .............................................................................................. 4
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2854316.2                                                        ii                                                       REPLY
                                                                 Case 2:20-bk-21022-BR            Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                   Desc
                                                                                                   Main Document    Page 5 of 56



                                                                   1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                   2             Elissa D. Miller, the chapter 7 trustee (the "Trustee") for the bankruptcy estate of

                                                                   3 Girardi Keese (the "Estate"), submits this omnibus reply ("Reply") in support of the

                                                                   4 Trustee's Emergency Motion for Order: (1) Approving Compromise with Frantz Law

                                                                   5 Group, APLC, Pursuant to Federal Rule of Bankruptcy Procedure 9019; (2) Authorizing

                                                                   6 the Assignment of the Estate's Interests in the Southern California Gas Leak Litigation

                                                                   7 Free and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363; and (3)

                                                                   8 Authorizing Rejection of the Assumption and Lien Agreement Between the Debtor and

                                                                   9 Abir Cohen Treyzon Salo LLP Pursuant to 11 U.S.C. § 365 (the "Motion").1 The Reply

                                                                  10 addresses the following pleadings received by the Trustee in response to the Motion:

                                                                  11             •       Stillwell Madison, LLC's ("Stillwell") Limited Objection to Trustee's
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12                     Motion to Approve Compromise with Frantz Law Group [Docket No.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13                     139] and Notice of Errata Regarding Its Limited Objection to

                                                                  14                     Trustee's Motion to Approve Compromise with Frantz Law Group

                                                                  15                     [Docket No. 144]2;

                                                                  16             •       Petitioning Creditors' Limited Opposition of Petitioning Creditors to
                                                                  17                     Elissa D. Miller, Chapter 7 Trustee's Emergency Motion for Order:

                                                                  18                     (1) Approving Compromise with Frantz Law Group, APLC,

                                                                  19                     Pursuant to Federal Rule of Bankruptcy Procedure 9019; (2)

                                                                  20                     Authorizing the Assignment of the Estate's Interests in the Southern

                                                                  21                     California Gas Leak Litigation; and (3) Authorizing Rejection of the

                                                                  22                     Assumption and Lien Agreement Between the Debtor and Abir

                                                                  23                     Cohen Treyzon Salo LLP Pursuant to 11 U.S.C. § 365 [Docket No.

                                                                  24                     140]; and

                                                                  25
                                                                           1
                                                                  26           Unless otherwise defined in this Reply, capitalized terms used herein shall have the meaning
                                                                       ascribed to them in the Motion.
                                                                  27
                                                                           2
                                                                               On February 1, 2021, Virage SPV 1, LLC filed a Limited Joinder in Response by Stillwell Madison,
                                                                  28 LLC to Motion to Approve Compromise with Frantz Law Group [Docket No. 147].


                                                                       2854316.2                                              3                                             REPLY
                                                                 Case 2:20-bk-21022-BR            Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                      Desc
                                                                                                   Main Document    Page 6 of 56



                                                                   1             •       Abir Cohen Treyzon Salo LLP's and Boris Treyzon's Opposition of Boris
                                                                   2                     Treyzon and Abir Cohen Treyzon Salo to Trustee's Emergency Motion to

                                                                   3                     Approve the Compromise with Frantz Law Group; Authorizing the

                                                                   4                     Assignment of the Estate's Interest in the Southern California Gas Leak

                                                                   5                     Litigation; Authorizing the Rejection of the Assumption and Lien Agreement

                                                                   6                     [Docket No. 145].3

                                                                   7

                                                                   8 I.          INTRODUCTION
                                                                   9             The Trustee's Motion is uncomplicated and the requested relief straightforward.

                                                                  10 The Trustee seeks approval of the Settlement Agreement, as fully amended, restated

                                                                  11 and superseded by the Amended Settlement Agreement attached hereto as Exhibit "1"
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 (the "Amended Settlement Agreement"), entered into with Frantz Law Group, APLC
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 ("Frantz")4. As described more fully in the Motion, the Amended Settlement Agreement

                                                                  14 concerns the continued uninterrupted representation of Debtor’s clients, plaintiffs in the

                                                                  15 Southern California Gas Leak Litigation and the Debtor's right to fees associated

                                                                  16 therewith. The standard to approve the Amended Settlement Agreement is clearly

                                                                  17 defined. To approve the Amended Settlement Agreement, the Court must ultimately find

                                                                  18 that the Amended Settlement Agreement is fair and reasonable, giving deference to the

                                                                  19 Trustee's business judgment. That standard is easily satisfied here. The Amended

                                                                  20 Settlement Agreement is also in the best interest of the Estate. As set forth in the Motion,

                                                                  21 the Trustee met with different law firms to discuss the assignment of the Estate's interest

                                                                  22
                                                                           3
                                                                                 This opposition was filed nearly six and a half hours after the Court's deadline. Although Boris
                                                                  23 Treyzon signed the opposition on behalf of himself and ACTS, the opposition was filed using the CM/ECF
                                                                       credentials of counsel for Petitioning Creditors whose name does not appear anywhere in the opposition.
                                                                  24 See Court Manual Rule 3.2(d)(1) ("No registered CM/ECF User shall knowingly permit or cause to permit
                                                                       his or her login and password to be utilized by anyone…CM/ECF user logins are not transferable.")
                                                                  25 (emphasis in original); see also Court Manual Rule 3.2(d)(3) (providing that the Court may suspend or
                                                                       revoke the password of a CM/ECF's user password for failure to comply with provisions of the Court
                                                                  26 manual, failing to adequately protect password, or other misuse of the CM/ECF system, among other
                                                                       reasons).
                                                                  27
                                                                           4
                                                                               The Settlement Agreement attached to the Motion was amended and restated to address the
                                                                  28 concerns raised by the creditors as described hereinbelow.


                                                                       2854316.2                                               4                                               REPLY
                                                                 Case 2:20-bk-21022-BR      Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10          Desc
                                                                                             Main Document    Page 7 of 56



                                                                   1 in the Southern California Gas Leak Litigation. From these law firms, the Trustee

                                                                   2 received a range of offers where the Estate would receive anywhere from 10% to 25% of

                                                                   3 the recovered attorneys' fees. Abir Cohen Treyzon Salo LLP ("ACTS") also participated

                                                                   4 in discussions with the Trustee, proposing an offer at the lower end of the 10% to 25%

                                                                   5 range. Ultimately, Frantz, the Debtor's existing co-counsel for the clients in the Southern

                                                                   6 California Gas Leak Litigation, presented the highest and best offer, offering the Estate a

                                                                   7 45% interest in all recovered attorneys' fees. In her business judgment, the Trustee

                                                                   8 decided to accept Frantz's offer as it was the highest and best offer and in the best

                                                                   9 interest of the Estate and the Debtor's clients. Without the compromise, the Estate's

                                                                  10 interest in the Southern California Gas Leak Litigation could arguably be an undefined

                                                                  11 quantum meruit claim; a result that is substantially inferior economically and would likely
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 lead to a contested prove-up process. Thus, the Court should approve the Amended
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Settlement Agreement.

                                                                  14           In order to effectuate the Amended Settlement Agreement, the Trustee requests

                                                                  15 that the assignment of the Estate's interest be free and clear of liens, claims and interests

                                                                  16 under 11 U.S.C. § 363(f). The Trustee also seeks rejection of the Assumption and Lien

                                                                  17 Agreement ("Assumption Agreement") with ACTS pursuant to 11 U.S.C. § 365(a). No

                                                                  18 party disputes that the Trustee has met the requirements under 11 U.S.C. § 363(f). As

                                                                  19 with approval of a compromise, the standard to review the Trustee's rejection of the

                                                                  20 Assumption Agreement is similarly clear. In considering whether to authorize a rejection,

                                                                  21 the Court should authorize rejection unless rejection is clearly not based on sound

                                                                  22 business judgment or is based on bad faith. In her business judgment, the Trustee has

                                                                  23 determined that rejection of the Assumption Agreement is necessary to facilitate

                                                                  24 implementation of the Amended Settlement Agreement and prevent further interference

                                                                  25 from ACTS, especially given the lack of any apparent consideration in favor of the Debtor

                                                                  26 or the Estate in the Assumption Agreement. As such, the Court should authorize the

                                                                  27 rejection.

                                                                  28


                                                                       2854316.2                                    5                                        REPLY
                                                                 Case 2:20-bk-21022-BR           Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                       Desc
                                                                                                  Main Document    Page 8 of 56



                                                                   1           The Trustee's request for emergency relief is entirely warranted. Upset that the

                                                                   2 Trustee acted in the best interest of the Estate by selecting the highest and best offer,

                                                                   3 which offer was not from ACTS, ACTS blatantly engaged in an underhanded client

                                                                   4 solicitation effort that has led to tremendous confusion among clients that are already

                                                                   5 jointly represented by the Debtor and Frantz. In fact, some clients were misled into

                                                                   6 engaging ACTS.5 When the Trustee requested that ACTS stop its deceptive solicitations

                                                                   7 that violate the California Rules of Professional Conduct and the automatic stay, ACTS

                                                                   8 remained defiant. Rather than stop its violations, ACTS doubled-down and continued its

                                                                   9 deception to further its self-interest, to the detriment of the Estate's creditors and the

                                                                  10 Debtor's and Frantz's joint clients. Now, ACTS is attempting to justify its misdeeds by

                                                                  11 claiming it is simply abiding by its obligations under the Assumption Agreement, an
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 agreement that ACTS acknowledged was the subject of the freeze order issued by the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 District Court in Illinois, which was only lifted when the Trustee was appointed and the

                                                                  14 automatic stay was in place to protect the Estate's assets from being assigned or

                                                                  15 dissipated. ACTS' brazen disregard for the automatic stay and its ethical violations

                                                                  16 necessitate expedited relief.6

                                                                  17           In sum, the Trustee has conducted her due diligence and determined in her

                                                                  18 business judgment that the Amended Settlement Agreement, which results in the highest

                                                                  19 recovery to the Estate, is reasonable. The Trustee has satisfied her burden that the

                                                                  20 assignment of the Estate's interest in the Southern California Gas Leak Litigation should

                                                                  21 be free and clear of liens, claims, and interests. Finally, the Trustee's request to reject

                                                                  22 the Assumption Agreement with ACTS is likewise reasonable because it allows the

                                                                  23

                                                                  24        5
                                                                                 As detailed in the Trustee's motion for a temporary restraining order [Docket No. 3, Adv No. 2:21-
                                                                       ap-01019-BR] and papers filed in support thereof, the Trustee fully acknowledges that the clients have the
                                                                  25   right to choose their own counsel. However, the Trustee is troubled by ACTS' misleading and unethical
                                                                       solicitations implying that a court has authorized ACTS to act on behalf of these clients, and that the clients
                                                                  26   are not represented.
                                                                           6
                                                                  27           It is still too early to tell the magnitude or extent of damages suffered by the Estate. The Trustee
                                                                       reserves all rights and claims against ACTS for any damages caused by ACTS in connection with the
                                                                  28   improper solicitation of the Debtor's and Frantz’s clients.



                                                                       2854316.2                                              6                                                REPLY
                                                                 Case 2:20-bk-21022-BR        Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10            Desc
                                                                                               Main Document    Page 9 of 56



                                                                   1 Trustee to effectuate the Amended Settlement Agreement and because ACTS is acting

                                                                   2 under the mistaken belief that it can continue doing what it is doing in direct violation of

                                                                   3 the automatic stay. Accordingly, the Court should grant the Trustee's Motion.

                                                                   4

                                                                   5 II.       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                   6           A.     The Amended Settlement Agreement and the Proposed Order Resolve
                                                                   7                  Stillwell's and the Petitioning Creditors' Concerns
                                                                   8           In their limited objection and opposition, Stillwell and the Petitioning Creditors pose

                                                                   9 several questions regarding the Settlement Agreement with Frantz. Since receiving the

                                                                  10 comments from Stillwell and the Petitioning Creditors, the Trustee and Frantz have

                                                                  11 entered into an Amended Settlement Agreement which supersedes the prior Settlement
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Agreement, to address their concerns. A true and correct copy of the Amended
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Settlement Agreement is attached hereto as Exhibit "1." For convenience, a blackline

                                                                  14 version comparing the original Settlement Agreement to the Amended Settlement

                                                                  15 Agreement is attached hereto as Exhibit "2." To further alleviate any concerns, attached

                                                                  16 as Exhibit "3" is the proposed order the Trustee plans to lodge if the Motion is granted.

                                                                  17 The specific questions and concerns of Stillwell and the Petitioning Creditors are listed

                                                                  18 below and discussed.

                                                                  19                  1.     The Trustee Has Addressed Stillwell's Concerns
                                                                  20           In their opposition, Stillwell raised the following questions and concerns, with the

                                                                  21 Trustee's responses below:

                                                                  22                 There is no release of Frantz's potential claims against the Estate
                                                                  23           The Amended Settlement Agreement provides for a mutual release, including a

                                                                  24 release of any claims Frantz may have against the Estate. See ¶ 22, Amended

                                                                  25 Settlement Agreement, Ex. "1."

                                                                  26                 There is no language that the existing liens against the Debtor's
                                                                  27                  interest in the Southern California Gas Leak Litigation will attach to
                                                                  28


                                                                       2854316.2                                       7                                         REPLY
                                                                 Case 2:20-bk-21022-BR      Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10             Desc
                                                                                            Main Document     Page 10 of 56



                                                                   1                 the Estate Allocation to the same extent and priority as of the Petition
                                                                   2                 Date
                                                                   3           The Amended Settlement Agreement now clarifies that "[a]ny liens, claims,

                                                                   4 encumbrances, or other interests of the Debtor's creditors or other entities that may

                                                                   5 assert an interest in the Debtor's right to attorneys' fees or other compensation relating to

                                                                   6 the Clients shall attach only to the Estate Allocation, to the same extent, priority, validity

                                                                   7 (if any) that such liens, claims, encumbrances or other interests had prior to

                                                                   8 consummation of this Agreement, and subject to any claims or defenses the Trustee or

                                                                   9 the Estate may have." See ¶ 5, Amended Settlement Agreement, Ex. "1." Likewise, the

                                                                  10 proposed order attached as Exhibit "3" incorporates this change.

                                                                  11                There is no language limiting Frantz's right to assign all or part of its
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12                 responsibility for the Southern California Gas Leak Litigation to other
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13                 counsel, and whether counsel would be entitled to receive any portion
                                                                  14                 of the recovered fees
                                                                  15           The Amended Settlement Agreement now provides that neither Frantz nor the

                                                                  16 Trustee may voluntarily assign their interest in the Joint Rep. Fees recovered from the

                                                                  17 Southern California Gas Leak Litigation unless such assignment or other transfer (i) by

                                                                  18 Frantz is solely out of the Frantz Allocation, or (ii) by the Trustee (and with Bankruptcy

                                                                  19 Court approval) is solely out of the Estate Allocation. Any such assignment shall be

                                                                  20 subject to the reasonable consent of the other party. See ¶ 11, Amended Settlement

                                                                  21 Agreement, Ex. "1."

                                                                  22                There is no provision that allows the Trustee to review the costs that
                                                                  23                 Frantz has elected to cover or that Frantz's costs be reasonable
                                                                  24           The Amended Settlement Agreement provides that Costs must be reasonable and

                                                                  25 the documentation of the Costs shall be provided to the Trustee. See Amended

                                                                  26 Settlement Agreement at ¶ 1, Ex. "1." The Amended Settlement Agreement now

                                                                  27 provides that "[n]either Frantz nor the Trustee may voluntarily assign their interest in the

                                                                  28 Joint Rep. Fees recovered from the Southern California Gas Leak Litigation unless such


                                                                       2854316.2                                     8                                          REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10           Desc
                                                                                             Main Document     Page 11 of 56



                                                                   1 assignment or other transfer (i) by Frantz is solely out of the Frantz Allocation, or (ii) by

                                                                   2 the Trustee (and with Bankruptcy Court approval) is solely out of the Estate Allocation.

                                                                   3 Any such assignment shall be subject to the reasonable consent of the other party." See

                                                                   4 Amended Settlement Agreement at ¶ 11, Ex. "1." Moreover, if there is a dispute

                                                                   5 regarding the Costs which would affect the Estate Allocation, the Amended Settlement

                                                                   6 Agreement provides a mechanism for the Trustee to object and for the Trustee and

                                                                   7 Frantz to bring the dispute before this Court. See ¶ 3, Amended Settlement Agreement,

                                                                   8 Ex. "1."

                                                                   9                It should be made clear that Frantz is not entitled to interest or other
                                                                  10                 charges for the advancement of cash
                                                                  11           The definition of Costs in the Amended Settlement Agreement now clarifies that
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 "[n]o interest shall accrue or be payable on behalf of" Costs. See Amended Settlement
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Agreement at ¶ 1, Ex. "1."

                                                                  14                Whether any referral fee agreements exist and the terms of potential
                                                                  15                 referral fee agreements
                                                                  16           The Trustee and Frantz continue to investigate the scope and extent of the referral

                                                                  17 fee agreements. Currently, they are aware of 1,243 referral fee agreements in place that

                                                                  18 are for either 25% or 30% of the attorneys' fees recovered. These referral fees will be

                                                                  19 deducted from the contingency fee before the remaining fees will be divided pursuant to

                                                                  20 the Amended Settlement Agreement. See Supplemental Declaration of Elissa D. Miller.

                                                                  21           Accordingly, with these changes in the Amended Settlement Agreement, the

                                                                  22 Trustee has addressed the concerns raised by Stillwell.

                                                                  23                 2.     The Trustee Has Also Addressed the Petitioning Creditors'
                                                                  24                        Concerns
                                                                  25           Many of the Petitioning Creditors' concerns overlap with the concerns raised by

                                                                  26 Stillwell. Thus, the Trustee addresses only the Petitioning Creditors' questions that she

                                                                  27 has not already addressed above as follows:

                                                                  28                Did the Trustee review any retainers?


                                                                       2854316.2                                     9                                         REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10          Desc
                                                                                             Main Document     Page 12 of 56



                                                                   1           Yes. On January 13, 2021, the Trustee and Frantz entered into a Stipulation

                                                                   2 Between Frantz Law Group, APLC and Interim Trustee Regarding Protection of

                                                                   3 Documents [Docket No. 72] (the "Stipulation"). On January 14, 2021, the Bankruptcy

                                                                   4 Court entered an order approving the Stipulation [Docket No. 77]. Pursuant to the

                                                                   5 Stipulation, the Trustee received and reviewed certain client engagement and retainer

                                                                   6 agreements provided by Frantz. See Supplemental Declaration of Elissa D. Miller.

                                                                   7                In interviewing law firms to assign the Estate's interest in the
                                                                   8                 Southern California Gas Leak Litigation, did the Trustee interview law
                                                                   9                 firms with experience in mass tort litigation?
                                                                  10           Yes. The Trustee interviewed several law firms, and all claimed to have

                                                                  11 experience in mass tort litigation, with one firm currently having a lead role in the
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Southern California Gas Leak Litigation. In addition, one of the law firms interviewed by
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 the Trustee, at the suggestion of a creditor, was ACTS. See Supplemental Declaration of

                                                                  14 Elissa D. Miller.

                                                                  15                There is no mention of the form or nature of the notice that Frantz will
                                                                  16                 provide to the Trustee regarding the Estate Allocation. Will there be a
                                                                  17                 breakdown in the fees to be recovered by each case so that the
                                                                  18                 Trustee can review whether the calculation of the Estate Allocation is
                                                                  19                 proper?
                                                                  20           The Amended Settlement Agreement provides that Frantz shall provide notice to

                                                                  21 the Trustee of the proposed allocation of Joint Rep. Fees to the Estate. Under the

                                                                  22 Amended Settlement Agreement, if the Trustee determines that Frantz's notice is

                                                                  23 insufficient, the Trustee may seek prompt resolution of the dispute through the

                                                                  24 Bankruptcy Court. See ¶ 3, Amended Settlement Agreement, Ex. "1."

                                                                  25                Has the Trustee determined whether there are lenders or creditors that
                                                                  26                 may have a lien in the proceeds to be received by the Trustee and how
                                                                  27                 much they are owed?
                                                                  28


                                                                       2854316.2                                    10                                        REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10          Desc
                                                                                             Main Document     Page 13 of 56



                                                                   1           Currently, the Debtor's bankruptcy case is in its beginning stages. The Trustee is

                                                                   2 only now beginning to get her arms around the massive amount of physical and

                                                                   3 electronic files maintained by the Debtor. The Debtor was required to file schedules on

                                                                   4 January 27, 2021 but has failed to do so, again putting the Trustee at a disadvantage.

                                                                   5 Because no schedules have been filed and because the Debtor's case is in its infancy,

                                                                   6 the Trustee has not yet had the opportunity to complete her review of the claims of

                                                                   7 lenders and other lienholders, although the Trustee has contacted each of the lenders of

                                                                   8 which she is aware and requested their loan documents, which have been received and

                                                                   9 are being reviewed. See Supplemental Declaration of Elissa D. Miller. The Trustee

                                                                  10 submits that this issue is irrelevant to whether the settlement should be approved as it

                                                                  11 only affects the proceeds, if any, that the Estate may receive.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12                Has any determination or estimation been made as to the amount of
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13                 the Debtor's lien?
                                                                  14           As noted above, the Debtor's bankruptcy case is in its infancy. The Trustee has

                                                                  15 not yet had an opportunity to complete her evaluation, analysis, and calculation of any

                                                                  16 lien the Estate may assert in the Southern California Gas Leak Litigation. It is difficult to

                                                                  17 imagine a scenario where, if the Estate is limited to a quantum meruit claim as suggested

                                                                  18 by ACTS, that the 45% attorneys' fee allocation to the Estate under the Amended

                                                                  19 Settlement Agreement wouldn't be significantly higher that the Estate's quantum meruit

                                                                  20 lien. The Amended Settlement Agreement solves this problem with a fixed attorneys' fee

                                                                  21 percentage recovery. See Supplemental Declaration of Elissa D. Miller.

                                                                  22           As to the rejection of the Assumption Agreement with ACTS, the Petitioning

                                                                  23 Creditors seem to suggest that the Assumption Agreement may not be an executory

                                                                  24 contract because it provides for the transfer of client files which may not be property of

                                                                  25 the Estate. Whether or not the client files are property of the estate is a completely

                                                                  26 distinct issue and is irrelevant to rejection. See Banner v. Bagen (In re Bagen), 186 B.R.

                                                                  27 824, 829 (Bankr. S.D.N.Y. 1984) ("Whether an executory contract may be assumed

                                                                  28 under Code § 365 has no bearing on whether a debtor's right to future payment under the


                                                                       2854316.2                                    11                                        REPLY
                                                                 Case 2:20-bk-21022-BR          Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                    Desc
                                                                                                Main Document     Page 14 of 56



                                                                   1 contract is property of the estate."). For the reasons outlined in the Motion and as

                                                                   2 explained further below, the Assumption Agreement is an executory contract that should

                                                                   3 be rejected.

                                                                   4           The Trustee has also considered the potential of rejection damages claims that

                                                                   5 may be asserted by ACTS. As made clear in her Motion, the Trustee has not conceded

                                                                   6 that the Assumption Agreement with ACTS is non-avoidable, enforceable, or even valid,

                                                                   7 and is not waiving such arguments. Further, the Trustee makes clear in her complaint

                                                                   8 against ACTS and Treyzon that she is not waiving any arguments concerning the

                                                                   9 Assumption Agreement. See Complaint at ¶ 24, n. 2, Docket No. 1, Adv. Case No. 2:21-

                                                                  10 ap-01019-BR ("The Trustee is investigating whether the [Assumption] Agreement is

                                                                  11 avoidable or void as a fraudulent transfer or voidable on other grounds such as undue
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 influence and reserves the right to either amend the complaint to add these and other
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 causes of action or file a separate action on the [Assumption] Agreement."). Rejection in

                                                                  14 no way precludes the Trustee from seeking to disallow any rejection damages that may

                                                                  15 be asserted by ACTS. See Supplemental Declaration of Elissa D. Miller.

                                                                  16           It is odd that the Petitioning Creditors, who appear to hold only unsecured claims,

                                                                  17 would want to see the Estate be bound by the Assumption Agreement because, on its

                                                                  18 face, the Debtor received nothing for it, regardless of whether there are proceeds from

                                                                  19 cases that the Debtor had been handling. It is equally odd that they seem to attempt to

                                                                  20 equate the misconduct by ACTS with the relief Frantz sought in its relief from stay

                                                                  21 motion, which the Trustee views as worlds apart.7

                                                                  22           B.      The Amended Settlement Agreement is Reasonable
                                                                  23           A bankruptcy court "generally gives deference to a trustee's business judgment in

                                                                  24 deciding whether to settle a matter." Goodwin v. Mickey Thompson Ent. Group, Inc. (In

                                                                  25

                                                                  26       7
                                                                               Counsel for the Petitioning Creditors is the person who purportedly filed the pleadings signed by
                                                                       Mr. Treyzon on behalf of himself and ACTS, which is not permitted by this Court’s local rules. Moreover,
                                                                  27   Mr. Treyzon submitted a declaration in support of the Petitioning Creditors’ motion to appoint an interim
                                                                       trustee. These facts suggest that there may be a relationship between counsel for the Petitioning Creditors
                                                                  28   and Mr. Treyzon/ACTS that the Trustee reserves the right to investigate.



                                                                       2854316.2                                            12                                             REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10          Desc
                                                                                             Main Document     Page 15 of 56



                                                                   1 re Mickey Thompson Ent. Group, Inc.), 292 B.R. 415, 420 (B.A.P. 9th Cir. 2003). "The

                                                                   2 settlement should be in the best interests of the estate…and 'reasonable, given the

                                                                   3 particular circumstances of the case.'" See id. (internal citations omitted). The court

                                                                   4 need not conclude that the proposed settlement is the best possible compromise, but

                                                                   5 only that the settlement is "within the reasonable range of litigation possibilities." See In

                                                                   6 re World Health Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006).

                                                                   7           The Amended Settlement Agreement is reasonable and in the best interest of the

                                                                   8 Estate. The Trustee has extensively discussed the factors the Court should consider in

                                                                   9 approving the Amended Settlement Agreement with Frantz in her Motion. Notably, no

                                                                  10 party disputes that these factors weigh in favor of approving of compromise. In addition,

                                                                  11 no party has argued that Frantz, the Debtor's co-counsel for the 8,202 clients in the
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Southern California Gas Leak Litigation, is unqualified to represent the Debtor's clients in
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 the Southern California Gas Leak Litigation. Frantz and the Debtor have been

                                                                  14 representing the Southern California Gas Leak Litigation Clients for over 5 years.

                                                                  15           The Amended Settlement Agreement is the best outcome for the Estate. Under

                                                                  16 the Amended Settlement Agreement, the Trustee will receive 45% of any fees and costs

                                                                  17 recovered from the Southern California Gas Leak Litigation. Although the agreement

                                                                  18 between the Debtor and Franz initially provided for 50% of the fees to the Debtor, now

                                                                  19 that the Debtor has ceased operations, it may only be entitled to an undefined quantum

                                                                  20 meruit claim. Stillwell estimates that this 5% reduction may result in millions lost to the

                                                                  21 Estate, but the Trustee submits that 45% of the possible contingency fees is substantially

                                                                  22 more than a quantum meruit claim.

                                                                  23           Moreover, the other offers the Trustee received would result in even greater loss

                                                                  24 to the Estate. As noted in the Motion, the Trustee and her counsel interviewed multiple

                                                                  25 law firms, including mass tort law firms already involved in the Southern California Gas

                                                                  26 Leak Litigation as well as those that are not, and received several offers. These offers

                                                                  27 provided that the Estate would receive anywhere from 10% to 25% of the recovered fees

                                                                  28 and costs for the Southern California Gas Leak Litigation. If the Trustee received the


                                                                       2854316.2                                    13                                        REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10          Desc
                                                                                             Main Document     Page 16 of 56



                                                                   1 next best offer of 25%, the Estate's losses would be five times greater than the current

                                                                   2 5% reduction. Assuming Stillwell's estimate is true, any other offer would likely result in

                                                                   3 the Estate losing tens of millions. The Trustee's decision to enter into the Amended

                                                                   4 Settlement Agreement avoids this loss. The Trustee has worked extensively to reach the

                                                                   5 best result for the Estate, only accepting the offer from Frantz after meeting with the other

                                                                   6 firms, interviewing attorneys who are or were involved in the Southern California Gas

                                                                   7 Leakage Litigation regarding the status of the litigation and the firm's and Frantz's

                                                                   8 respective roles in the litigation, and determining Frantz's offer was the highest and best

                                                                   9 and least disruptive to the joint 8,202 clients. Accordingly, it is clear the Amended

                                                                  10 Settlement Agreement is within the reasonable range of litigation possibilities and should

                                                                  11 be approved.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           ACTS attempts to cast doubt on the Trustee's judgment, arguing that the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 "Agreement fails to explain why the Trustee has given away 5%, which given the value of

                                                                  14 these cases could amount to a loss of millions of dollars to the Estate." See ACTS

                                                                  15 Opposition at 6, lines 10-11 at Docket No. 145. ACTS' concern is disingenuous and

                                                                  16 meritless. As detailed above and in the Motion, the Trustee accepted the highest offer.

                                                                  17 ACTS fails to mention that its own offer to the Trustee was considerably lower. Notably,

                                                                  18 ACTS' offer was at the lower end of the 10% to 25% range of offers the Trustee received.

                                                                  19 Moreover, ACTS is counsel for a creditor that purports to hold a secured claim against

                                                                  20 the Debtor. If the Trustee accepted ACTS' offer instead, the Estate would receive

                                                                  21 significantly less, and ACTS' own client would receive a smaller distribution. The Trustee

                                                                  22 is looking out for the best interests of all creditors, including ACTS' client, even when

                                                                  23 ACTS is not. Accordingly, the Court should find that the Amended Settlement Agreement

                                                                  24 is fair and reasonable.

                                                                  25           C.    No Party Disputes that the Trustee Has Satisfied the Requirements
                                                                  26                 under 11 U.S.C. § 363(f)
                                                                  27           The Trustee has satisfied the requirements under 11 U.S.C. § 363(f) to assign the

                                                                  28 Estate's interest free and clear of any liens, claims, and interests. As the Court's docket


                                                                       2854316.2                                    14                                        REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10           Desc
                                                                                             Main Document     Page 17 of 56



                                                                   1 reflects, numerous parties have responded to the Trustee's motion. No party opposed

                                                                   2 this request. As demonstrated in the Motion, the Trustee has met her burden under 11

                                                                   3 U.S.C. § 363(f). Accordingly, the Court should authorize the assignment of the Estate's

                                                                   4 interest free and clear of any liens, claims, and interests.

                                                                   5           D.    Rejection of the Assumption Agreement is Clearly Reasonable
                                                                   6           Section 365(a) authorizes a trustee to reject an executory contract, and the

                                                                   7 bankruptcy court generally approves the trustee's choice to reject "under the 'deferential

                                                                   8 business judgment' rule." Mission Prod. Holdings v. Tempnology, LLC, 139 S. Ct. 1652,

                                                                   9 1658 (2019). Under the business judgment rule, the "bankruptcy court should presume

                                                                  10 that the [trustee] acted prudently, on an informed basis, in good faith, and in the honest

                                                                  11 belief that the action taken was in the best interests of the bankruptcy estate." See
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Agarwal v. Pomona Valley Med. Group (In re Pomona Valley Med. Group), 476 F.3d 665,
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 670 (9th Cir. 2007). Further, the court "should approve the rejection of an executory

                                                                  14 contract…unless it finds that the [trustee's] conclusion that rejection would be

                                                                  15 'advantageous is so manifestly unreasonable that it could not be based on sound

                                                                  16 business judgment, but only on bad faith, or whim or caprice.'" Id. citing Lubrizol Enter. v.

                                                                  17 Richmond Metal Finishers, 756 F.2d 1044, 1047 (4th Cir. 1985).

                                                                  18           The Trustee's decision to reject the Assumption Agreement with ACTS is clearly

                                                                  19 reasonable. Rejection of the Assumption Agreement will allow the Trustee to effectuate

                                                                  20 the Amended Settlement Agreement, which is in the best interest of the Estate. Further,

                                                                  21 no party has asserted that the Trustee's decision to reject the contract is being made in

                                                                  22 bad faith, whim, or caprice. The Trustee has acted prudently and in good faith in the best

                                                                  23 interests of the Estate. By simple example, if the Trustee were to assume the

                                                                  24 Assumption Agreement, the Estate would only be entitled to a quantum meruit claim in

                                                                  25 the Southern California Gas Leak Litigation, a claim that exists even if the Assumption

                                                                  26 Agreement never existed. The Debtor got nothing more than what it already had when it

                                                                  27 entered into the Assumption Agreement. Conversely, rejection of the Assumption

                                                                  28


                                                                       2854316.2                                    15                                         REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10            Desc
                                                                                             Main Document     Page 18 of 56



                                                                   1 Agreement will allow the Trustee, on behalf of the Estate, to receive 45% of the attorneys'

                                                                   2 fees recovered rather than its quantum meruit claim in an undefined amount.

                                                                   3           The Trustee has also established that the Assumption Agreement is an executory

                                                                   4 contract. As set forth in the Motion, there are material outstanding obligations under the

                                                                   5 Assumption Agreement. In particular, the obligations to transfer the files and client

                                                                   6 information are both material and outstanding. Furthermore, ACTS and Treyzon have

                                                                   7 each conceded that the obligations under the Assumption Agreement are outstanding.

                                                                   8 See Declaration of Boris Treyzon at ¶ 4, Ex. "2" to Motion; see also ACTS Opposition to

                                                                   9 Emergency Motion for Temporary Restraining Order at 8, lines 18-19, Adv No. 2:21-ap-

                                                                  10 01019-BR, Docket No. 21 ("Until such time the Agreement stops being operative

                                                                  11 Defendants are within their rights and obligation to continue their performance.")
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 (emphasis added). For these reasons, the Court should authorize the rejection of the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Assumption Agreement.

                                                                  14           E.     The Assumption Agreement is an Executory Contract Because the
                                                                  15                  Outstanding Obligations are Material
                                                                  16           The obligations in the Assumption Agreement are both outstanding and material

                                                                  17 terms. Thus, the Trustee can reject the Assumption Agreement as an executory contract.

                                                                  18           Mr. Treyzon told the Illinois District Court on December 16, 2020 that the client file

                                                                  19 transfers contemplated by the Assumption Agreement had stopped due to the District

                                                                  20 Court’s December 14 freeze order. See December 16 Transcript at 23:8-11 (attached to

                                                                  21 the Supplemental Frantz Declaration [AP ECF 19] as Ex. E). Thus, a central term of the

                                                                  22 Assumption Agreement was not fully consummated. Mr. Treyzon asked the District Court

                                                                  23 to permit the file transfers to continue, but the District Court denied his request. Id. at

                                                                  24 24:3-22. Since the freeze remained in effect until the Petition Date, ACTS could not have

                                                                  25 completed the file transfers.

                                                                  26           Moreover, the Assumption Agreement made clear that the transactions

                                                                  27 contemplated by it were “subject to client consent.” ACTS has failed to produce evidence

                                                                  28 of any client consents – not one of the more than 8,000 clients in the Southern California


                                                                       2854316.2                                      16                                        REPLY
                                                                 Case 2:20-bk-21022-BR          Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                       Desc
                                                                                                Main Document     Page 19 of 56



                                                                   1 Gas Leak Litigation. Without client consent, none of the purported transfers of client files

                                                                   2 and personal information is effective. Whatever obligations the Debtor had remain

                                                                   3 outstanding.

                                                                   4           ACTS' reliance on Ulrich v. Walker (In re Boates), 551 B.R. 448 (B.A.P. 9th Cir.

                                                                   5 2016) is misplaced.8 In Boates, the debtor paid a $60,000 flat fee retainer to a law firm to

                                                                   6 defend against a nondischargeability proceeding. The chapter 7 trustee brought an

                                                                   7 adversary proceeding to recover the $60,000 flat fee retainer. The trustee argued that

                                                                   8 the retainer agreement was an executory contract, and that rejection of the retainer

                                                                   9 agreement entitled the estate to the entire $60,000 fee under binding Ninth Circuit

                                                                  10 authority. The bankruptcy court determined that the retainer agreement was not

                                                                  11 executory. Ultimately, the BAP reversed the bankruptcy court.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12           On appeal, the trustee argued that the retainer agreement was executory because
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 the debtor had a duty to cooperate with his defense and to pay the law firm's costs. The

                                                                  14 BAP ultimately held that the debtor's duty to pay the law firm's costs rendered the retainer

                                                                  15 agreement executory. However, the BAP noted that the debtor's duty to cooperate in his

                                                                  16 defense was not a written term, but even if it was, it would be immaterial. In reaching this

                                                                  17 conclusion, the BAP reasoned that the debtor's duty to cooperate was not material

                                                                  18 because the law firm entered into the retainer agreement to be paid its fees and costs.

                                                                  19 The law firm did not enter into the retainer agreement for the debtor's cooperation. Thus,

                                                                  20 the BAP reasoned, even if this term existed, it would not be a material outstanding

                                                                  21 obligation.

                                                                  22           ACTS flatly asserts that any term requiring a party to cooperate cannot be a

                                                                  23 material obligation. This contention misconstrues the BAP's decision in Boates. In

                                                                  24 Boates, the BAP's reasoning focused on the type of agreement—a retainer agreement—

                                                                  25 in reaching its conclusion. The BAP did not hold that any clause requiring cooperation

                                                                  26
                                                                           8
                                                                               ACTS and Treyzon repeatedly state that the Ninth Circuit decided this case. This is incorrect. The
                                                                  27 Bankruptcy Appellate Panel of the Ninth Circuit issued this decision. Thus, the case is persuasive, not
                                                                       binding authority. See Rinard v. Positive Inv., Inc. (In re Rinard), 451 B.R. 12, 21 (Bankr. C.D. Cal. 2011)
                                                                  28 ("BAP decisions are not binding on bankruptcy courts…").


                                                                       2854316.2                                             17                                               REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10         Desc
                                                                                             Main Document     Page 20 of 56



                                                                   1 cannot be material. Rather, the BAP held that the purported cooperation clause in the

                                                                   2 retainer agreement at issue did not render that specific agreement executory.

                                                                   3           Here, the fact that the Assumption Agreement was entered into by ACTS and the

                                                                   4 Debtor to facilitate the transfer of cases to ACTS is relevant. Specifically, the Assumption

                                                                   5 Agreement provides that the "responsibility for continued prosecution of certain pending

                                                                   6 cases shall be transferred from [the Debtor] to ACTS in consideration for agreement from

                                                                   7 ACTS to undertake representation of these cases." See Assumption Agreement, Ex. "3"

                                                                   8 to Motion. The Assumption Agreement further provides the parties "agree to cooperate in

                                                                   9 the effort of ACTS to obtain the informed consent of Clients that their matters may be

                                                                  10 transferred from [the Debtor] to ACTS" and to "work jointly to obtain consent from clients

                                                                  11 on cases being transferred…" See Assumption Agreement at ¶ 6, Ex. "3" to Motion
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 (emphasis added).
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           These obligations of the Debtor are material. Here, the Debtor and ACTS entered

                                                                  14 into the Assumption Agreement so that the Debtor would transfer cases to ACTS. ACTS

                                                                  15 bargained for the transfer of the Debtor's cases, and also for the Debtor's cooperation

                                                                  16 and assistance in transferring the cases to ACTS. The Debtor's obligation to assist in

                                                                  17 obtaining the clients' informed consent to transfer the cases to ACTS is clearly material.

                                                                  18 Without the Debtor's cooperation, the transfer of cases contemplated under the

                                                                  19 Assumption Agreement would not occur. Moreover, unlike Boates, the language is

                                                                  20 expressly provided for in the Assumption Agreement. Thus, because these obligations

                                                                  21 are material and outstanding, the Assumption Agreement is an executory contract subject

                                                                  22 to rejection under 11 U.S.C. § 365(a).

                                                                  23           F.    The Debtor's Clients Will Not Be Prejudiced by Rejection
                                                                  24           Rejection of the Assumption Agreement will not prejudice the Debtor's clients.

                                                                  25 ACTS suggests that if the Assumption Agreement is rejected, numerous clients of the

                                                                  26 Debtor will be unrepresented and prejudiced. ACTS' statement is false. The Amended

                                                                  27 Settlement Agreement will allow Frantz to continue its representation of a large portion of

                                                                  28 the Debtor's clients, if the clients so choose. Moreover, the Trustee is continuing to


                                                                       2854316.2                                    18                                        REPLY
                                                                 Case 2:20-bk-21022-BR      Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10           Desc
                                                                                            Main Document     Page 21 of 56



                                                                   1 discuss the transfer of the remainder of the Debtor's pending cases to other firms, with

                                                                   2 the Court's approval, to protect the Debtor's clients and has signed numerous

                                                                   3 substitutions of attorney for clients. See Supplemental Declaration of Elissa D. Miller.

                                                                   4 The clients will not be prejudiced by a rejection of an Assumption Agreement that ACTS

                                                                   5 admits was subject to the freeze order issued by the District Court in Illinois and now the

                                                                   6 automatic stay. The wholesale transfer of clients without any consideration of the clients'

                                                                   7 cases and without any consideration to the Estate—that one court has already found to

                                                                   8 be suspect—is not beneficial to the Estate or the Debtor's clients.

                                                                   9           G.    Emergency Relief is Necessary
                                                                  10           The Trustee's request for emergency relief is necessary because of ACTS'

                                                                  11 repeated violations of the California Rules of Professional Conduct and the automatic
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 stay. If left unchecked, ACTS' exploitation of clients will harm the Estate. Most critically,
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 emergency relief is necessary to prevent further confusion for the Debtor's clients. Since

                                                                  14 the Trustee entered into the Settlement Agreement with Frantz (and likely before), ACTS

                                                                  15 has repeatedly made unethical overtures to clients jointly represented with Frantz.

                                                                  16 Attorneys cannot communicate with parties who are represented by counsel. See

                                                                  17 California Rules of Professional Conduct 1-400 and 2-100. Despite the Trustee's request

                                                                  18 that ACTS cease its improper communications and stay violations, ACTS has continued

                                                                  19 to deceive clients into retaining them. Currently, clients have been left distressed and

                                                                  20 confused concerning ACTS' violations. Clients are unsure about who represents them,

                                                                  21 and how ACTS obtained their contact information. The clients expressed these fears

                                                                  22 directly to the Trustee at the town hall meeting conducted on January 25, 2021. See

                                                                  23 Supplemental Declaration of Elissa D. Miller. Because ACTS is refusing to stand down

                                                                  24 from its unethical actions and violations of the automatic stay, emergency relief is

                                                                  25 necessary to protect the Estate.

                                                                  26 / / /

                                                                  27 / / /

                                                                  28 / / /


                                                                       2854316.2                                    19                                        REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10          Desc
                                                                                             Main Document     Page 22 of 56



                                                                   1 III.      CONCLUSION
                                                                   2           For the foregoing reasons, the Trustee requests that the Court enter an order: (a)

                                                                   3 granting the relief requested in the Motion; and (b) approving the Amended Settlement

                                                                   4 Agreement attached hereto as Exhibit "1."

                                                                   5

                                                                   6 DATED: February 1, 2021                  SMILEY WANG-EKVALL, LLP

                                                                   7

                                                                   8
                                                                                                              By:         /s/ Lei Lei Wang Ekvall
                                                                   9                                                LEI LEI WANG EKVALL
                                                                                                                    Proposed Attorneys for Elissa D. Miller,
                                                                  10                                                Chapter 7 Trustee
                                                                  11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2854316.2                                    20                                         REPLY
                                                                 Case 2:20-bk-21022-BR        Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10         Desc
                                                                                              Main Document     Page 23 of 56



                                                                   1                   SUPPLEMENTAL DECLARATION OF ELISSA D. MILLER
                                                                   2           I, Elissa D. Miller, declare as follows:

                                                                   3           1.     I am the duly appointed Chapter 7 Trustee for the bankruptcy estate of

                                                                   4 Girardi Keese. I also a partner at SulmeyerKupetz. I know each of the following facts to

                                                                   5 be true of my own personal knowledge, except as otherwise stated and, if called as a

                                                                   6 witness, I could and would competently testify with respect thereto. I make this

                                                                   7 declaration in support of the omnibus reply in support of the Trustee's Emergency Motion

                                                                   8 for Order: (1) Approving Compromise with Frantz Law Group, APLC, Pursuant to Federal

                                                                   9 Rule of Bankruptcy Procedure 9019; (2) Authorizing the Assignment of the Estate's

                                                                  10 Interests in the Southern California Gas Leak Litigation Free and Clear of Liens, Claims

                                                                  11 and Interests Pursuant to 11 U.S.C. § 363; and (3) Authorizing Rejection of the
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Assumption and Lien Agreement Between the Debtor and Abir Cohen Treyzon Salo LLP
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 Pursuant to 11 U.S.C. § 365. Unless otherwise defined in this declaration, all terms

                                                                  14 defined in the Reply are incorporated herein by this reference.

                                                                  15           2.     In order to address and alleviate the concerns raised by certain objecting

                                                                  16 parties, Frantz and I, on behalf of the Estate, have entered into the Amended Settlement

                                                                  17 Agreement. A true and correct copy of the Amended Settlement Agreement is attached

                                                                  18 hereto as Exhibit "1."

                                                                  19           3.     A true and correct copy of the blackline version of the Amended Settlement

                                                                  20 Agreement comparing the original Settlement Agreement to the Amended Settlement

                                                                  21 Agreement is attached hereto as Exhibit "2."

                                                                  22           4.     My counsel, at my request, has prepared a proposed order on the Motion

                                                                  23 that further demonstrates that the concerns of the objecting parties are being resolved.

                                                                  24 A true and correct copy of the proposed order granting the Motion is attached hereto as

                                                                  25 Exhibit "3."

                                                                  26           5.     I, along with Frantz, have continued to investigate the scope and extent of

                                                                  27 the referral fee arrangements. As of the filing of the Reply, I am aware of 1,243 referral

                                                                  28 fee agreements in place for 25% or 30% of the attorneys' fees recovered. The referral


                                                                       2854316.2                                          21                                  REPLY
                                                                 Case 2:20-bk-21022-BR      Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10           Desc
                                                                                            Main Document     Page 24 of 56



                                                                   1 fees will be deducted from the contingency fee before the remaining fees will be divided

                                                                   2 pursuant to the Amended Settlement Agreement.

                                                                   3           6.    I have reviewed certain retainer agreements in connection with the

                                                                   4 Southern California Gas Leak Litigation. On January 13, 2021, I entered into a stipulation

                                                                   5 with Frantz to allow me to review these retainer agreements. The Court entered an order

                                                                   6 approving the stipulation on January 14, 2021.

                                                                   7           7.    While determining how to assign the Estate's interest in the Southern

                                                                   8 California Gas Leak Litigation, I, with my counsel, interviewed several law firms interested

                                                                   9 in representing the Debtor's clients in the Southern California Gas Leak Litigation. All of

                                                                  10 the law firms I interviewed claimed to have expertise in mass tort litigation. I also

                                                                  11 interviewed one law firm that has a lead role in the Southern California Gas Leak
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 Litigation. In addition, at the request of a creditor, I interviewed ACTS.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13           8.    The Debtor's case is still in its beginning stages, and I am only now

                                                                  14 beginning to have better grasp of the extensive physical and electronic files that the

                                                                  15 Debtor maintained prior to my appointment. The Debtor was required to file schedules

                                                                  16 on January 27, 2021 but has not yet done so. Because the Debtor has not filed any

                                                                  17 schedules, I am further disadvantaged and have not yet had the opportunity to complete

                                                                  18 my review of the lenders' claims and lienholders' claims. Nonetheless, I have contacted

                                                                  19 each of the lenders of which I am aware and requested their loan documents. I recently

                                                                  20 received these loan documents and am currently reviewing them.

                                                                  21           9.    I have not yet had the opportunity to finish a complete and thorough

                                                                  22 analysis and calculation of any lien the Estate may assert in the Southern California Gas

                                                                  23 Leak Litigation. In my business judgment, if the Estate were to receive only a quantum

                                                                  24 meruit claim for the Debtor's services in connection with the Southern California Gas

                                                                  25 Leak Litigation, it seems unlikely that a quantum meruit lien would exceed the recovery

                                                                  26 the Estate will receive under the Amended Settlement Agreement with Frantz.

                                                                  27           10.   Before requesting the Court authorize the rejection of the Assumption

                                                                  28 Agreement with ACTS, I considered the potential claim for rejection damages that ACTS


                                                                       2854316.2                                    22                                        REPLY
                                                                 Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10            Desc
                                                                                             Main Document     Page 25 of 56



                                                                   1 may attempt to assert against the Estate. I am not conceding that the Assumption

                                                                   2 Agreement with ACTS is non-avoidable, enforceable, or even valid. I am also not

                                                                   3 waiving any arguments seeking to challenge the Assumption Agreement. I have

                                                                   4 considered these specific arguments in conjunction with the potential claim for rejection

                                                                   5 damages.

                                                                   6           11.   In order to protect the Debtor's clients, I am continuing to engage in

                                                                   7 discussions to transfer the remainder of the Debtor's cases to other law firms and will

                                                                   8 seek in the near future Court approval of any transfer of cases. In addition, I have signed

                                                                   9 numerous substitutions of attorney for the Debtor's clients.

                                                                  10           12.   I sought emergency relief to mitigate any damage to the Estate. Moreover,

                                                                  11 I am highly concerned about ACTS' ongoing violations. On January 25, 2021, I attended
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                  12 a town hall meeting hosted by Frantz. At the town hall meeting, numerous clients were
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 distressed and confused regarding ACTS' violations, and directly expressed their fears

                                                                  14 and concerns to me.

                                                                  15           I declare under penalty of perjury under the laws of the United States of America

                                                                  16 that the foregoing is true and correct.

                                                                  17           Executed on this 1st day of February, 2021, at Los Angeles, California.

                                                                  18
                                                                  19

                                                                  20

                                                                  21                                             Elissa D. Miller

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28


                                                                       2854316.2                                    23                                          REPLY
Case 2:20-bk-21022-BR   Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10   Desc
                        Main Document     Page 26 of 56




                 EXHIBIT "1"
 Case 2:20-bk-21022-BR         Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                Desc
                               Main Document     Page 27 of 56

                         AMENDED SETTLEMENT AGREEMENT

        This Amended Settlement Agreement (“Agreement”) is entered into by and between
Elissa D. Miller (“Trustee”), solely in her capacity as trustee of the estate (“Estate”) of Girardi
Keese (“Debtor”), the chapter 7 debtor in case number 2:20-bk-21022-BR (“Bankruptcy Case”)
pending in the U.S. Bankruptcy Court for the Central District of California (“Bankruptcy
Court”), on the one hand, and Frantz Law Group, APLC (“Frantz”), on the other hand. The
Trustee and Frantz may hereinafter be referred to individually as a “Party” and collectively as the
“Parties”. This Agreement fully amends, restates, and supersedes the Parties’ Settlement
Agreement entered into on January 24, 2021.

                                           RECITALS

       WHEREAS, prior to December 18, 2020 (“Petition Date”), the Debtor and Frantz jointly
represented 8,202 victims asserting claims arising out of the 2015 blowout and subsequent
months-long gas leak in Porter Ranch, California (“Southern California Gas Leak Litigation”),
pursuant to agreements including (i) the Porter Ranch Agreement Frantz Law Group, APLC &
Girardi Keese, and (ii) the Attorney-Client Contingent Fee Agreement Addendum (“Joint
Representation Agreements”);

        WHEREAS, Frantz asserts that prior to the Petition Date, the Debtor breached
obligations owed to Frantz, is liable to Frantz for costs Frantz advanced on behalf of the Debtor,
and is not capable of continuing to perform as co-counsel pursuant to the Joint Representation
Agreements;

        WHEREAS, the Trustee asserts that under the Joint Representation Agreements, the
Estate is entitled to 50% of all fees from the Southern California Gas Leak Litigation;

        WHEREAS, an involuntary chapter 7 bankruptcy petition was filed against the Debtor on
the Petition Date, commencing the Bankruptcy Case [Docket No. 1];

        WHEREAS, on December 30, 2020, Frantz filed a motion for relief from the automatic
stay (“Stay Relief Motion”) seeking certain relief relating to the Southern California Gas Leak
Litigation representations [Docket No. 30];

       WHEREAS, on January 5, 2021, the Bankruptcy Court ordered the appointment of an
interim trustee [Docket No. 45]. The Trustee was appointed as interim trustee and accepted her
appointment on January 6, 2020 [Docket No. 46];

        WHEREAS, on January 13, 2021, the Bankruptcy Court entered an “Order Directing:
(1) The Clerk of Court to Immediately Enter an Order for Relief under Chapter 7; (2) The United
States Trustee to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules
and Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this Order;
and (4) Vacating February 16, 2021 Status Conference” [Docket No. 68]. On January 13, 2021,
the Clerk of Court entered an order for relief against the Debtor [Docket No. 69], and the Trustee
was appointed and accepted her appointment [Docket No. 70];

                                                1


                                                                                         EXHIBIT "1"
 Case 2:20-bk-21022-BR         Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                 Desc
                               Main Document     Page 28 of 56


      WHEREAS, on January 19, 2021, the Trustee filed her opposition to the Stay Relief
Motion [Docket No. 101], and other parties also have opposed the Stay Relief Motion; and

        WHEREAS, following good faith, arm’s length negotiations, and to avoid the expense,
delay, and risks of litigation, and to ensure continuous representation and a smooth transition for
the clients in the Southern California Gas Leak Litigation, the Parties desire to resolve the
disputes between and among them, subject to the terms and conditions as hereinafter set forth,
and pursuant to Bankruptcy Code section 363 and Federal Rule of Bankruptcy Procedure 9019;

       NOW, THEREFORE, in consideration of the mutual terms and covenants to be
performed by each of the Parties hereto, and subject to approval of this Agreement by the
Bankruptcy Court, the Parties hereby agree as follows:

                                 TERMS AND CONDITIONS

1.     Definitions.

        In addition to the definitions in the Recitals or otherwise in this Agreement, the following
definitions shall apply:

        “Clients” mean 8,202 joint clients of the Debtor and Frantz in the Southern California
Gas Leak Litigation, including any of such clients that the Debtor purported to assign or
otherwise transfer to (or agree to a substitution of counsel or notice of association or appearance
by) any other law firm. For the avoidance of doubt, Clients shall not include any client that
retains Frantz after the Petition Date and that was not as of the Petition Date a client of the
Debtor or Frantz in the Southern California Gas Leak Litigation (i.e., totally new clients).

        “Costs” mean all reasonable costs relating to the representation of the Clients in the
Southern California Gas Leak Litigation that were to be shared, or in the future would be shared,
by the Debtor and Frantz, including (i) filing fees and other court costs, (ii) expert witness fees
and expenses, (iii) client costs, (iv) discovery-related expenses, including reporter costs,
transcript costs, and costs relating to document production and storage, (v) marketing expenses,
(vi) steering committee contributions, and (vii) all costs and expenses of case management and
accounting. All such costs are subject to documentation, which documentation shall be provided
to the Trustee and Frantz. No interest shall accrue or be payable on account of Costs.

        “Joint Rep. Fees” mean all fees that may be received by Frantz or the Trustee on account
of the representation of the Clients in the Southern California Gas Leak Litigation, net of
(i) Referral Fees, and (ii) any common benefit assessments.

        “Referral Fees” mean referral fees owing to third parties pursuant to enforceable and
documented referral fee arrangements that were entered into prior to the Petition Date and
disclosed in writing to both the Debtor and Frantz. For the avoidance of doubt, Referral Fees
shall not include any bonuses, salaries, draws, distributions, or other compensation or obligations



                                                 2


                                                                                          EXHIBIT "1"
 Case 2:20-bk-21022-BR         Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                   Desc
                               Main Document     Page 29 of 56

paid or owing to current or former partners, members, attorneys, insiders, affiliates, or employees
of the Debtor.

2.     Allocation of Joint Rep. Fees.

       a.      All Joint Rep. Fees shall be allocated as follows:

                       To the Trustee for the benefit of the Estate, 45% of the Joint Rep. Fees
                less 50% of Costs (the “Estate Allocation”); and

                       To Frantz, 55% of the Joint Rep. Fees less 50% of Costs (the “Frantz
                Allocation”).

       b.      As of the Petition Date, to the extent that Frantz advanced and paid more than
               50% of the Costs in connection with representing the Clients, the difference
               between the amount advanced and paid and 50% shall be credited against the
               Estate Allocation and in favor of the Frantz Allocation. Postpetition, the Estate
               shall not be obligated to provide any services or advance any Costs, but 50% of
               the amount of Costs advanced and paid by Frantz shall be credited against the
               Estate Allocation and in favor of the Frantz Allocation.

       c.      It is understood and acknowledged that the Debtor has advanced or otherwise
               incurred Costs in the Southern California Gas Leak Litigation, some of which
               may be claims in the Bankruptcy Case, and reimbursement for such Costs will be
               made to the Estate as part of the Estate Allocation.

3.     Payment Of Allocated Fees.

        All Joint Rep. Fees shall be initially payable to a trust fund administered by Frantz.
Within 30 days of receipt, Frantz shall calculate the Frantz Allocation and the Estate Allocation
and notify the Trustee of the proposed allocation. If the Trustee does not object to the proposed
allocation within 14 days after such notice, Frantz shall distribute the Joint Rep. Fees in
accordance with the proposed allocation. If the Trustee does object, Frantz shall reserve such
amount as would be necessary to satisfy the Trustee’s objection, if sustained, and may distribute
the remainder. The Parties agree to attempt to resolve any dispute promptly, which resolution
shall be subject to approval under Bankruptcy Rule 9019. If the Parties cannot resolve their
dispute within 30 days, the matter will be submitted to the Bankruptcy Court.

4.     Common Defense Benefit Claim.

       Frantz and the Estate shall separately retain 100% of any common defense/benefit fund
claim owing to them, and each shall be separately responsible for all costs, expenses, and other
charges associated with their respective claims.




                                                 3


                                                                                         EXHIBIT "1"
 Case 2:20-bk-21022-BR          Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                 Desc
                                Main Document     Page 30 of 56

5.     Assignment Of All Other Rights / Free And Clear Assignment.

       Subject to the fee sharing agreement set forth above and Section 11 below, all of the
Debtor’s and the Estate’s interests in the Southern California Gas Leak Litigation shall be
assigned to Frantz "as-is", "where-is", and without representation or warranty of any kind by the
Trustee including, without limitation, any representation or warranty as to the Clients or the
continued representation of the Clients by Frantz.

        The assignment to Frantz, including without limitation the Frantz Allocation, shall be free
and clear of all liens, claims, encumbrances, and other interests pursuant to Bankruptcy Code
section 363(f), including but not limited to (i) any purported liens, assignments, encumbrances,
or other purported transfers to litigation funders or other creditors of the Debtor, and (ii) any
purported assignments or transfers (or agreements to a substitution of counsel or notice of
association or appearance) by the Debtor.

        Any liens, claims, encumbrances, or other interests of the Debtor’s creditors or other
entities that may assert an interest in the Debtor’s right to attorneys’ fees or other compensation
relating to the Clients shall attach only to the Estate Allocation, to the same extent, priority, and
validity (if any) that such liens, claims, encumbrances, or other interests had prior to
consummation of this Agreement, and subject to any claims or defenses the Trustee or the Estate
may have. The Frantz Allocation shall be free and clear of such liens, claims, encumbrances, or
other interests. For the avoidance of doubt, Frantz is assuming no liabilities of the Estate, the
Debtor, or any current or former partners, members, attorneys, insiders, affiliates, or employees
thereof, whether under contract, tort, or otherwise.

6.     Withdrawal And Substitution Of Debtor As Counsel and Lien in Favor of the Estate.

        The Trustee shall take all steps reasonably necessary to cause the Debtor to promptly
withdraw as counsel in the Southern California Gas Leak Litigation. The Trustee shall
coordinate with Frantz to provide for the smooth transition of the cases and to notify the Clients
that their cases will be handled solely by Frantz. Frantz agrees and the Clients shall
acknowledge and agree that the Estate has a lien in the Southern California Gas Leak Litigation
for the Estate Allocation and Costs advanced or otherwise incurred by the Debtor. The lien will
attach to any recovery the Clients may obtain in the Southern California Gas Leak Litigation,
whether by arbitration award, judgment, settlement, or otherwise. The Trustee, on behalf of the
Debtor and the Estate, is hereby authorized to take all steps deemed necessary by the Trustee to
protect and preserve the lien.

      Immediately upon execution of this Agreement, the Trustee consents to Frantz
communicating to the Clients the existence and/or terms of this Agreement, provided that prior
to Bankruptcy Court approval of this Agreement, any such communication note that the
Agreement is subject to such approval.




                                                 4


                                                                                           EXHIBIT "1"
 Case 2:20-bk-21022-BR          Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10             Desc
                                Main Document     Page 31 of 56

7.     Cooperation.

        The Parties shall cooperate in good faith to effectuate the terms of this Agreement,
including (i) effectuating the transfer of all client and case files to Frantz, (ii) filing of
withdrawals and/or substitutions or disassociations of counsel, and (iii) preparing, executing or
filing any documents necessary to acknowledge the Estate's lien as set forth in Section 6 of this
Agreement. The Trustee and her counsel shall promptly direct all communications relating to
the Southern California Gas Leak Litigation to Frantz.

        Pursuant to Federal Rule of Evidence 502(d), the order approving this Agreement shall
provide that no communications between the Trustee, Frantz, and their counsel shall constitute a
waiver of the Clients’ attorney-client privilege, attorney-client confidentiality of
communications, or attorney work product relating to the Southern California Gas Leak
Litigation.

8.     Notices.

        Any notices required hereunder shall be provided in writing by overnight delivery or
email to the following:

              Trustee:

                   Elissa D. Miller
                   c/o SulmeyerKupetz
                   333 S Grand Ave #3400
                   Los Angeles, CA 90071
                   emiller@sulmeyerlaw.com

              with copies to:

                   Lei Lei Wang Ekvall
                   Philip E. Strok
                   Smiley Wang-Ekvall, LLP
                   3200 Park Center Drive, Suite 250
                   Costa Mesa, CA 92626
                   lekvall@swelawfirm.com
                   pstrok@swelawfirm.com

              Frantz:

                   James Frantz
                   Frantz Law Group, APLC
                   402 W. Broadway # 860
                   San Diego, CA 92101
                   JPF@frantzlawgroup.com



                                               5


                                                                                       EXHIBIT "1"
 Case 2:20-bk-21022-BR           Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                Desc
                                 Main Document     Page 32 of 56

               with copies to:

                    Kenneth Chiate
                    K. John Shaffer
                    Eric Winston
                    Quinn Emanuel Urquhart & Sullivan, LLP
                    865 S. Figueroa Street, 10th Floor
                    Los Angeles, CA 90017
                    kenchiate@quinnemanuel.com
                    johnshaffer@quinnemanuel.com
                    ericwinston@quinnemanuel.com


9.     Entire Agreement.

        This Agreement constitutes the final and entire agreement between the Parties hereto
pertaining to the subject matter hereof and supersedes all prior and contemporaneous
negotiations, discussions, agreements, and understandings of the Parties, whether oral or written,
with respect to such subject matter.

10.    Binding on Successors.

        This Agreement shall be binding upon and inure to the benefit of the successors, assigns,
heirs, executors, administrators, etc. of each of the Parties, including but not limited to any
successor trustee and the Debtor after the case is dismissed or closed.

11.    No Assignments or Delegation of Rights.

        Neither Party hereto has assigned or delegated any rights to any other party or person any
of the rights or interests related to any claim which may be subject to the terms of this
Agreement. Neither Frantz nor the Trustee shall make any voluntary assignment or other
transfer of the Joint Rep. Fees, unless such assignment or other transfer (i) by Frantz is solely out
of the Frantz Allocation, or (ii) by the Trustee (and with Bankruptcy Court approval) is solely
out of the Estate Allocation. Any such assignment or other transfer shall be subject to the
reasonable consent of the other Party.

12.    Jurisdiction and Venue.

        Any action to enforce this Agreement must be brought in the Bankruptcy Court. The
Parties each hereby waive their right to trial by jury, if any, in connection with any such legal
action. The Parties consent to entry of a final judgment or order by the Bankruptcy Court as a
core matter.




                                                 6


                                                                                           EXHIBIT "1"
 Case 2:20-bk-21022-BR          Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                 Desc
                                Main Document     Page 33 of 56

13.    Modification.

      This Agreement may be modified only by a writing executed by the Party to this
Agreement against whom enforcement of such modification is sought.

14.    Further Assurances.

       The Parties shall take all further acts and sign all further documents necessary or
convenient to effectuate the purpose of this Agreement. Subject to the Bankruptcy Court’s
approval, the order approving this Agreement shall relieve the Trustee of the obligation of
signing amendments and/or substitutions for individual Clients (unless such signature is required
by another court or governmental authority with relevant jurisdiction).

15.    Signature and Execution.

       A signed copy of this Agreement shall have the same force and effect as the original.
This Agreement may be executed in counterparts, each of which is deemed to be an original, but
such counterparts together shall constitute one and the same instrument.

16.    Severability.

        In the event that any court determines that any provision of this Agreement is
unenforceable, the provision at issue shall be enforced to the maximum extent permitted by law,
and all other provisions shall remain in full effect.

17.    Full Authority to Sign Agreement.

        Any individual signing on behalf of any Party hereto expressly represents and warrants to
each other Party that he or she has full authority to do so and to bind such Party hereto and, in the
case of the Trustee, to bind the Estate, subject only to approval of the Bankruptcy Court.

18.    No Penalty for Drafting Agreement.

       No provisions of this Agreement shall be interpreted for or against any Party because that
Party or its legal representative drafted this Agreement.

19.    Parties to Bear Own Costs.

        Each party shall be responsible for the payment of its own costs, attorneys’ fees, and all
other expenses in connection with negotiation, preparation, execution, and approval of this
Agreement. Notwithstanding the foregoing, if arbitration or other legal action is necessary to
enforce the terms of this Agreement, the Party declared to be the prevailing party in such
arbitration or proceedings shall be entitled to its reasonable attorneys’ fees and costs incurred in
enforcing this Agreement.




                                                 7


                                                                                           EXHIBIT "1"
 Case 2:20-bk-21022-BR          Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                 Desc
                                Main Document     Page 34 of 56

20.    Recitals Acknowledged.

       The Recitals are true and correct to the best of the Parties’ knowledge, and hereby
adopted by the Parties.

21.    Bankruptcy Court Approval.

        The terms of this Agreement, and the effectiveness thereof, are subject to the approval of
the Bankruptcy Court, after the Parties’ compliance with the notice and hearing requirements of
the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Local Bankruptcy
Rules. Within five days of execution of this Agreement, the Trustee will file a motion seeking
Bankruptcy Court approval of this Agreement. The Trustee shall request (i) a hearing on an
emergency basis or shortened time, and (ii) that the order approving this Agreement shall be
effective and enforceable immediately upon entry.

         The form and substance of the order approving this Agreement shall be reasonably
acceptable to Frantz, and shall include determinations by the Bankruptcy Court that (i) the
Trustee has authority to enter into this Agreement and to consummate the transactions
contemplated hereby, (ii) the assignment and transfer of any rights to payment or other property
is free and clear of all claims, liens, encumbrances, and other interests against the Debtor,
(iii) any asserted claims, liens, encumbrances, or other interests against the Debtor or its property
shall attach only to the Estate Allocation, to the same extent, priority, and validity (if any) that
such liens, claims, encumbrances, or other interests had prior to consummation of this
Agreement, and subject to any claims or defenses the Trustee or the Estate may have; such
claims, liens encumbrances, or other interests shall not attach to the Frantz Allocation,
(iv) Frantz is assuming no liabilities of the Estate, the Debtor, or any partners, members,
attorneys, insiders, affiliates, or employees thereof, whether under contract, tort, or otherwise,
(v) the Federal Rule of Evidence 502(d) protections for attorney-client privilege and work-
product set forth in Section 7 above apply, and (vi) subject to the Bankruptcy Court’s approval,
the Trustee is relieved of the obligation of signing amendments and/or substitutions for
individual Clients, unless such signature is required by another court or governmental authority
with relevant jurisdiction.

       The Hearing on the Stay Relief Motion has been continued until March 2, 2021, and if
this Agreement is approved, the motion shall be withdrawn.

22.    Mutual Release.

       a.      Release of the Trustee and the Estate.

       Except as for the obligations and benefits set forth by and for the Parties in the Settlement
Agreement (including without limitation the Frantz Allocation), Frantz hereby releases and
forever discharges the Estate, the Trustee, and the Trustee’s attorneys and agents, each in their
capacity(ies) as such (collectively, the “Trustee Released Parties”) from and against any and all
claims (including, without limitation, all complaints, causes of action, lawsuits, charges, debts,
liens, contracts, agreements, promises, liabilities, judgments, demands, damages, losses,

                                                 8


                                                                                           EXHIBIT "1"
 Case 2:20-bk-21022-BR          Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                  Desc
                                Main Document     Page 35 of 56

emotional distress, rights, benefits, obligations, attorneys’ fees, costs, and expenses), of any kind,
nature or type, whether known or unknown, liquidated or unliquidated, matured or unmatured,
that Frantz has or may have against any, some, or all of the Trustee Released Parties in
connection with, arising out of or related to the Southern California Gas Leak Litigation.

        For the avoidance of doubt, the Trustee Released Parties shall include the Estate
(including any released claim Frantz may have against the Estate), but shall not include the
revested Debtor (if any) or any of the Debtor’s current or former attorneys, employees, members,
partners, insiders, or affiliates.

       b.      Release by the Trustee and the Estate.

        Except as for the obligations and benefits set forth by and for the Parties in the Settlement
Agreement (including the Estate Allocation), the Trustee on behalf of the Estate (collectively, the
“Trustee Releasors”) hereby releases and forever discharges Frantz and its attorneys and agents
(the “Frantz Released Parties”) from and against any and all claims (including, without
limitation, all complaints, causes of action, lawsuits, charges, debts, liens, contracts, agreements,
promises, liabilities, judgments, demands, damages, losses, emotional distress, rights, benefits,
obligations, attorneys’ fees, costs and expenses), of any kind, nature or type, whether known or
unknown, liquidated or unliquidated, matured or unmatured, that the Trustee Releasors have or
may have against the Frantz Released Parties in connection with, arising out of or related to the
Southern California Gas Leak Litigation.

       c.      Unknown Claims.

        The Parties each acknowledge and assume the risk that subsequent to the execution of the
Settlement Agreement, he, she, or it may discover facts or law, or may incur, suffer, or discover
losses, damages, or injuries that are unknown and unanticipated at the time the Settlement
Agreement was executed or became effective, which if known at such time may have materially
affected his, her, or its decision to give the release contained herein.

       d.      Section 1542 Waiver.

        The Trustee on behalf of the Estate, and Frantz waive any and all rights they might
otherwise possess under California Civil Code section 1542 and similar provisions of law
existing in any other jurisdiction.

       California Civil Code Section 1542 provides as follows:

       A general release does not extend to claims which the creditor or releasing party
       does not know or suspect to exist in his or her favor at the time of executing the
       release and that, if known by him or her, would have materially affected his or her
       settlement with the debtor.




                                                  9


                                                                                            EXHIBIT "1"
Case 2:20-bk-21022-BR   Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10   Desc
                        Main Document     Page 36 of 56




                                                                     EXHIBIT "1"
Case 2:20-bk-21022-BR   Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10   Desc
                        Main Document     Page 37 of 56




                 EXHIBIT "2"
Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                Desc
                            Main Document     Page 38 of 56


                          AMENDED SETTLEMENT AGREEMENT

         This Amended Settlement Agreement (“Agreement”) is entered into by and between
 Elissa D. Miller (“Trustee”), solely in her capacity as trustee of the estate (“Estate”) of Girardi
 Keese (“Debtor”), the chapter 7 debtor in case number 2:20-bk-21022-BR (“Bankruptcy Case”)
 pending in the U.S. Bankruptcy Court for the Central District of California (“Bankruptcy
 Court”), on the one hand, and Frantz Law Group, APLC (“Frantz”), on the other hand. The
 Trustee and Frantz may hereinafter be referred to individually as a “Party” and collectively as the
 “Parties”. This Agreement fully amends, restates, and supersedes the Parties’ Settlement
 Agreement entered into on January 24, 2021.

                                           RECITALS

        WHEREAS, prior to December 18, 2020 (“Petition Date”), the Debtor and Frantz jointly
 represented 8,202 victims asserting claims arising out of the 2015 blowout and subsequent
 months-long gas leak in Porter Ranch, California (“Southern California Gas Leak Litigation”),
 pursuant to agreements including (i) the Porter Ranch Agreement Frantz Law Group, APLC &
 Girardi Keese, and (ii) the Attorney-Client Contingent Fee Agreement Addendum (“Joint
 Representation Agreements”);

         WHEREAS, Frantz asserts that prior to the Petition Date, the Debtor breached
 obligations owed to Frantz, is liable to Frantz for costs Frantz advanced on behalf of the Debtor,
 and is not capable of continuing to perform as co-counsel pursuant to the Joint Representation
 Agreements;

         WHEREAS, the Trustee asserts that under the Joint Representation Agreements, the
 Estate is entitled to 50% of all fees from the Southern California Gas Leak Litigation;

         WHEREAS, an involuntary chapter 7 bankruptcy petition was filed against the Debtor on
 the Petition Date, commencing the Bankruptcy Case [Docket No. 1];

         WHEREAS, on December 30, 2020, Frantz filed a motion for relief from the automatic
 stay (“Stay Relief Motion”) seeking certain relief relating to the Southern California Gas Leak
 Litigation representations [Docket No. 30];

        WHEREAS, on January 5, 2021, the Bankruptcy Court ordered the appointment of an
 interim trustee [Docket No. 45]. The Trustee was appointed as interim trustee and accepted her
 appointment on January 6, 2020 [Docket No. 46];

         WHEREAS, on January 13, 2021, the Bankruptcy Court entered an “Order Directing: (1)
 The Clerk of Court to Immediately Enter an Order for Relief under Chapter 7; (2) The United
 States Trustee to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules
 and Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this Order;
 and (4) Vacating February 16, 2021 Status Conference” [Docket No. 68]. On January 13, 2021,
 the Clerk of Court entered an order for relief against the Debtor [Docket No. 69], and the Trustee
 was appointed and accepted her appointment [Docket No. 70];

                                                  1


                                                                                      EXHIBIT "2"
Case 2:20-bk-21022-BR        Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                 Desc
                             Main Document     Page 39 of 56


        WHEREAS, on January 19, 2021, the Trustee filed her opposition to the Stay Relief
  Motion [Docket No. 101], and other parties also have opposed the Stay Relief Motion; and

          WHEREAS, following good faith, arm’s length negotiations, and to avoid the expense,
  delay, and risks of litigation, and to ensure continuous representation and a smooth transition for
  the clients in the Southern California Gas Leak Litigation, the Parties desire to resolve the
  disputes between and among them, subject to the terms and conditions as hereinafter set forth,
  and pursuant to Bankruptcy Code section 363 and Federal Rule of Bankruptcy Procedure 9019;

         NOW, THEREFORE, in consideration of the mutual terms and covenants to be
  performed by each of the Parties hereto, and subject to approval of this Agreement by the
  Bankruptcy Court, the Parties hereby agree as follows:

                                   TERMS AND CONDITIONS

  1.     Definitions.

          In addition to the definitions in the Recitals or otherwise in this Agreement, the following
  definitions shall apply:

         “Clients” mean all8,202 joint clients of the Debtor and Frantz in the Southern California
  Gas Leak Litigation, including any of such clients that the Debtor purported to assign or
  otherwise transfer to (or agree to a substitution of counsel or notice of association or appearance
  by) any other law firm. For the avoidance of doubt, provided, however, that Clients shall not
  include any client that retains Frantz after the Petition Date and that was not as of the Petition
  Date a client of the Debtor or Frantz in the Southern California Gas Leak Litigation (i.e., totally
  new clients).

          “Costs” mean all reasonable costs relating to the representation of the Clients in the
  Southern California Gas Leak Litigation that were to be shared, or in the future would be shared,
  by the Debtor and Frantz, including (i) filing fees and other court costs, (ii) expert witness fees
  and expenses, (iii) client costs, (iv) discovery-related expenses, including reporter costs,
  transcript costs, and costs relating to document production and storage, (v) marketing expenses,
  (vi) steering committee contributions, and (vii) all costs and expenses of case management and
  accounting. All such costs are subject to documentation, which documentation shall be provided
  to the Trustee and Frantz. No interest shall accrue or be payable on account of Costs.

         “Joint Rep. Fees” mean all fees that may be received by Frantz or the Trustee on account
  of the representation of the Clients in the Southern California Gas Leak Litigation, net of (i)
  Referral Fees, and (ii) any common benefit assessments.

          “Referral Fees” mean referral fees owing to third parties pursuant to enforceable and
  documented referral fee arrangements that were entered into prior to the Petition Date and
  disclosed in writing to both the Debtor and Frantz. For the avoidance of doubt, Referral Fees
  shall not include any bonuses, salaries, draws, distributions, or other compensation or obligations

                                                   2


                                                                                       EXHIBIT "2"
Case 2:20-bk-21022-BR        Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                Desc
                             Main Document     Page 40 of 56


  paid or owing to current or former partners, members, attorneys, insiders, affiliates, or employees
  of the Debtor.

  2.     Allocation of Joint Rep. Fees.

         a.      All Joint Rep. Fees shall be allocated as follows:

                         To the Trustee for the benefit of the Estate, 45% of the Joint Rep. Fees
                  less 50% of Costs (the “Estate Allocation”); and

                         To Frantz, 55% of the Joint Rep. Fees less 50% of Costs (the “Frantz
                  Allocation”).

         b.      As of the Petition Date, to the extent that Frantz advanced and paid more than
                 50% of the Costs in connection with representing the Clients, the difference
                 between the amount advanced and paid and 50% shall be credited against the
                 Estate Allocation and in favor of the Frantz Allocation. Postpetition, the Estate
                 shall not be obligated to provide any services or advance any Costs, but 50% of
                 the amount of Costs advanced and paid by Frantz shall be credited against the
                 Estate Allocation and in favor of the Frantz Allocation.

         c.      It is understood and acknowledged that the Debtor has advanced or otherwise
                 incurred Costs in the Southern California Gas Leak Litigation, some of which may
                 be claims in the Bankruptcy Case, and reimbursement for such Costs will be made
                 to the Estate as part of the Estate Allocation.

  3.     Payment Of Allocated Fees.

          All Joint Rep. Fees shall be initially payable to a trust fund administered by Frantz.
  Within 30 days of receipt, Frantz shall calculate the Frantz Allocation and the Estate Allocation
  and notify the Trustee of the proposed allocation. If the Trustee does not object to the proposed
  allocation within 14 days after such notice, Frantz shall distribute the Joint Rep. Fees in
  accordance with the proposed allocation. If the Trustee does object, Frantz shall reserve such
  amount as would be necessary to satisfy the Trustee’s objection, if sustained, and may distribute
  the reminderremainder. The Parties agree to attempt to resolve any dispute promptly, which
  resolution shall be subject to approval under Bankruptcy Rule 9019. If the Parties cannot resolve
  their dispute within 30 days, the matter will be submitted to the Bankruptcy Court.

  4.     Common Defense Benefit Claim.

         Frantz and the Estate shall separately retain 100% of any common defense/benefit fund
  claim owing to them, and each shall be separately responsible for all costs, expenses, and other
  charges associated with their respective claims.




                                                   3


                                                                                      EXHIBIT "2"
Case 2:20-bk-21022-BR        Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                  Desc
                             Main Document     Page 41 of 56


  5.     Assignment Of All Other Rights / Free And Clear Assignment.

         Subject to the fee sharing agreement set forth above and Section 11 below, all of the
  Debtor’s and the Estate’s interests in the Southern California Gas Leak Litigation shall be
  assigned to Frantz "as-is", "where-is", and without representation or warranty of any kind by the
  Trustee including, without limitation, any representation or warranty as to the Clients or the
  continued representation of the Clients by Frantz.

         The assignment to Frantz, including without limitation the Frantz Allocation, shall be free
  and clear of all liens, claims, encumbrances, and other interests pursuant to Bankruptcy Code
  section 363(f), including but not limited to (i) any purported liens, assignments, encumbrances,
  or other purported transfers to litigation funders or other creditors of the Debtor, and (ii) any
  purported assignments or transfers (or agreements to a substitution of counsel or notice of
  association or appearance) by the Debtor.

          Any liens, claims, encumbrances, or other interests of the Debtor’s creditors or other third
  partiesentities that have or may assert claims againstan interest in the Debtor’s right to attorneys’
  fees or other compensation relating to the Clients shall attach only to the Estate Allocation, and
  not to the same extent, priority, and validity (if any) that such liens, claims, encumbrances, or
  other interests had prior to consummation of this Agreement, and subject to any claims or
  defenses the Trustee or the Estate may have. The Frantz Allocation shall be free and clear of
  such liens, claims, encumbrances, or other interests. For the avoidance of doubt, Frantz is
  assuming no liabilities of the Estate, the Debtor, or any current or former partners, members,
  attorneys, insiders, affiliates, or employees thereof, whether under contract, tort, or otherwise.

  6.     Withdrawal And Substitution Of Debtor As Counsel and Lien in Favor of the Estate.

          The Trustee shall take all steps reasonably necessary to cause the Debtor to promptly
  withdraw as counsel in the Southern California Gas Leak Litigation. The Trustee shall
  coordinate with Frantz to provide for the smooth transition of the cases and to notify the Clients
  that their cases will be handled solely by Frantz. Frantz agrees and the Clients shall acknowledge
  and agree that the Estate has a lien in the Southern California Gas Leak Litigation for the Estate
  Allocation and Costs advanced or otherwise incurred by the Debtor. The lien will attach to any
  recovery the Clients may obtain in the Southern California Gas Leak Litigation, whether by
  arbitration award, judgment, settlement, or otherwise. The Trustee, on behalf of the Debtor and
  the Estate, is hereby authorized to take all steps deemed necessary by the Trustee to protect and
  preserve the lien.

          Immediately upon execution of this Agreement, the Trustee consents to Frantz
  communicating to the Clients the existence and/or terms of this Agreement, provided that prior to
  Bankruptcy Court approval of this Agreement, any such communication note that the Agreement
  is subject to such approval.




                                                    4


                                                                                        EXHIBIT "2"
Case 2:20-bk-21022-BR       Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10               Desc
                            Main Document     Page 42 of 56


  7.     Cooperation.

          The Parties shall cooperate in good faith to effectuate the terms of this Agreement,
  including (i) effectuating the transfer of all client and case files to Frantz, (ii) filing of
  withdrawals and/or substitutions or disassociations of counsel, and (iii) preparing, executing or
  filing any documents necessary to acknowledge the Estate's lien as set forth in Section 6 of this
  Agreement. The Trustee and her counsel shall promptly direct all communications relating to the
  Southern California Gas Leak Litigation to Frantz.

          Pursuant to Federal Rule of Evidence 502(d), the order approving this Agreement shall
  provide that no communications between the Trustee, Frantz, and their counsel shall constitute a
  waiver of the Clients’ attorney-client privilege, attorney-client confidentiality of
  communications, or attorney work product relating to the Southern California Gas Leak
  Litigation.

  8.     Notices.

          Any notices required hereunder shall be provided in writing by overnight delivery or
  email to the following:

                Trustee:

                     Elissa D. Miller
                     c/o SulmeyerKupetz
                     333 S Grand Ave #3400
                     Los Angeles, CA 90071
                     emiller@sulmeyerlaw.com

                with copies to:

                     Lei Lei Wang Ekvall
                     Philip E. Strok
                     Smiley Wang-Ekvall, LLP
                     3200 Park Center Drive, Suite 250
                     Costa Mesa, CA 92626
                     lekvall@swelawfirm.com
                     pstrok@swelawfirm.com

                Frantz:

                     James Frantz
                     Frantz Law Group, APLC
                     402 W. Broadway # 860
                     San Diego, CA 92101
                     JPF@frantzlawgroup.com


                                                  5


                                                                                     EXHIBIT "2"
Case 2:20-bk-21022-BR        Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                Desc
                             Main Document     Page 43 of 56


                 with copies to:

                     Kenneth Chiate
                     K. John Shaffer
                     Eric Winston
                     Quinn Emanuel Urquhart & Sullivan, LLP
                     865 S. Figueroa Street, 10th Floor
                     Los Angeles, CA 90017
                     kenchiate@quinnemanuel.com
                     johnshaffer@quinnemanuel.com
                     ericwinston@quinnemanuel.com


  9.     Entire Agreement.

          This Agreement constitutes the final and entire agreement between the Parties hereto
  pertaining to the subject matter hereof and supersedes all prior and contemporaneous
  negotiations, discussions, agreements, and understandings of the Parties, whether oral or written,
  with respect to such subject matter.

  10.    Binding on Successors.

          This Agreement shall be binding upon and inure to the benefit of the successors, assigns,
  heirs, executors, administrators, etc. of each of the Parties, including but not limited to any
  successor trustee and the Debtor after the case is dismissed or closed.

  11.    No Assignments or Delegation of Rights.

          Neither Party hereto has assigned or delegated any rights to any other party or person any
  of the rights or interests related to any claim which may be subject to the terms of this
  Agreement. Neither Frantz nor the Trustee shall make any voluntary assignment or other transfer
  of the Joint Rep. Fees, unless such assignment or other transfer (i) by Frantz is solely out of the
  Frantz Allocation, or (ii) by the Trustee (and with Bankruptcy Court approval) is solely out of the
  Estate Allocation. Any such assignment or other transfer shall be subject to the reasonable
  consent of the other Party.

  12.    Jurisdiction and Venue.

          Any action to enforce this Agreement must be brought in the Bankruptcy Court. The
  Parties each hereby waive their right to trial by jury, if any, in connection with any such legal
  action. The Parties consent to entry of a final judgment or order by the Bankruptcy Court as a
  core matter.




                                                   6


                                                                                      EXHIBIT "2"
Case 2:20-bk-21022-BR        Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                  Desc
                             Main Document     Page 44 of 56


  13.    Modification.

        This Agreement may be modified only by a writing executed by the Party to this
  Agreement against whom enforcement of such modification is sought.

  14.    Further Assurances.

         The Parties shall take all further acts and sign all further documents necessary or
  convenient to effectuate the purpose of this Agreement. Subject to the Bankruptcy Court’s
  approval, the order approving this Agreement shall relieve the Trustee of the obligation of
  signing amendments and/or substitutions for individual Clients (unless such signature is required
  by another court or governmental authority with relevant jurisdiction).

  15.    Signature and Execution.

         A signed copy of this Agreement shall have the same force and effect as the original.
  This Agreement may be executed in counterparts, each of which is deemed to be an original, but
  such counterparts together shall constitute one and the same instrument.

  16.    Severability.

          In the event that any court determines that any provision of this Agreement is
  unenforceable, the provision at issue shall be enforced to the maximum extent permitted by law,
  and all other provisions shall remain in full effect.

  17.    Full Authority to Sign Agreement.

          Any individual signing on behalf of any Party hereto expressly represents and warrants to
  each other Party that he or she has full authority to do so and to bind such Party hereto and, in the
  case of the Trustee, to bind the Estate, subject only to approval of the Bankruptcy Court.

  18.    No Penalty for Drafting Agreement.

          No provisions of this Agreement shall be interpreted for or against any Party because that
  Party or its legal representative drafted this Agreement.

  19.    Parties to Bear Own Costs.

          Each party shall be responsible for the payment of its own costs, attorneys’ fees, and all
  other expenses in connection with negotiation, preparation, execution, and approval of this
  Agreement. Notwithstanding the foregoing, if arbitration or other legal action is necessary to
  enforce the terms of this Agreement, the Party declared to be the prevailing party in such
  arbitration or proceedings shall be entitled to its reasonable attorneys’ fees and costs incurred in
  enforcing this Agreement.




                                                    7


                                                                                        EXHIBIT "2"
Case 2:20-bk-21022-BR         Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                  Desc
                              Main Document     Page 45 of 56


  20.    Recitals Acknowledged.

         The Recitals are true and correct to the best of the Parties’ knowledge, and hereby
  adopted by the Parties.

  21.    Bankruptcy Court Approval.

          The terms of this Agreement, and the effectiveness thereof, are subject to the approval of
  the Bankruptcy Court, after the Parties’ compliance with the notice and hearing requirements of
  the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Local Bankruptcy
  Rules. Within five days of execution of this Agreement, the Trustee will file a motion seeking
  Bankruptcy Court approval of this Agreement. The Trustee shall request (i) a hearing on an
  emergency basis or shortened time, and (ii) that the order approving this Agreement shall be
  effective and enforceable immediately upon entry.

           The form and substance of the order approving this Agreement shall be reasonably
  acceptable to Frantz, and shall include determinations by the Bankruptcy Court that (i) the
  Trustee has authority to enter into this Agreement and to consummate the transactions
  contemplated hereby, (ii) the assignment and transfer of any rights to payment or other property
  is free and clear of all claims, liens, encumbrances, and other interests against the Debtor, (iii)
  any asserted claims, liens, encumbrances, or other interests against the Debtor or its property
  shall attach only to the Estate Allocation, andto the same extent, priority, and validity (if any) that
  such liens, claims, encumbrances, or other interests had prior to consummation of this
  Agreement, and subject to any claims or defenses the Trustee or the Estate may have; such
  claims, liens encumbrances, or other interests shall not attach to the Frantz Allocation, (iv) Frantz
  is assuming no liabilities of the Estate, the Debtor, or any partners, members, attorneys, insiders,
  affiliates, or employees thereof, whether under contract, tort, or otherwise, and (v) the Federal
  Rule of Evidence 502(d) protections for attorney-client privilege and work-product set forth in
  Section 7 above apply, and (vi) subject to the Bankruptcy Court’s approval, the Trustee is
  relieved of the obligation of signing amendments and/or substitutions for individual Clients,
  unless such signature is required by another court or governmental authority with relevant
  jurisdiction.

         The Hearing on the Stay Relief Motion has been continued until March 2, 2021, and if
  this Agreement is approved, the motion shall be withdrawn.

  22.    Mutual Release.

         a.      Release of the Trustee and the Estate.

         Except as for the obligations and benefits set forth by and for the Parties in the Settlement
  Agreement (including without limitation the Frantz Allocation), Frantz hereby releases and
  forever discharges the Estate, the Trustee, and the Trustee’s attorneys and agents, each in their
  capacity(ies) as such (collectively, the “Trustee Released Parties”) from and against any and all
  claims (including, without limitation, all complaints, causes of action, lawsuits, charges, debts,
  liens, contracts, agreements, promises, liabilities, judgments, demands, damages, losses,

                                                     8


                                                                                          EXHIBIT "2"
Case 2:20-bk-21022-BR         Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                  Desc
                              Main Document     Page 46 of 56


  emotional distress, rights, benefits, obligations, attorneys’ fees, costs, and expenses), of any kind,
  nature or type, whether known or unknown, liquidated or unliquidated, matured or unmatured,
  that Frantz has or may have against any, some, or all of the Trustee Released Parties in
  connection with, arising out of or related to the Southern California Gas Leak Litigation.

          For the avoidance of doubt, the Trustee Released Parties shall include the Estate
  (including any released claim Frantz may have against the Estate), but shall not include the
  revested Debtor (if any) or any of the Debtor’s current or former attorneys, employees, members,
  partners, insiders, or affiliates.

         b.      Release by the Trustee and the Estate.

          Except as for the obligations and benefits set forth by and for the Parties in the Settlement
  Agreement (including the Estate Allocation), the Trustee on behalf of the Estate (collectively, the
  “Trustee Releasors”) hereby releases and forever discharges Frantz and its attorneys and agents
  (the “Frantz Released Parties”) from and against any and all claims (including, without
  limitation, all complaints, causes of action, lawsuits, charges, debts, liens, contracts, agreements,
  promises, liabilities, judgments, demands, damages, losses, emotional distress, rights, benefits,
  obligations, attorneys’ fees, costs and expenses), of any kind, nature or type, whether known or
  unknown, liquidated or unliquidated, matured or unmatured, that the Trustee Releasors have or
  may have against the Frantz Released Parties in connection with, arising out of or related to the
  Southern California Gas Leak Litigation.

         c.      Unknown Claims.

          The Parties each acknowledge and assume the risk that subsequent to the execution of the
  Settlement Agreement, he, she, or it may discover facts or law, or may incur, suffer, or discover
  losses, damages, or injuries that are unknown and unanticipated at the time the Settlement
  Agreement was executed or became effective, which if known at such time may have materially
  affected his, her, or its decision to give the release contained herein.

         d.      Section 1542 Waiver.

          The Trustee on behalf of the Estate, and Frantz waive any and all rights they might
  otherwise possess under California Civil Code section 1542 and similar provisions of law
  existing in any other jurisdiction.

         California Civil Code Section 1542 provides as follows:

         A general release does not extend to claims which the creditor or releasing party
         does not know or suspect to exist in his or her favor at the time of executing the
         release and that, if known by him or her, would have materially affected his or her
         settlement with the debtor.




                                                    9


                                                                                         EXHIBIT "2"
Case 2:20-bk-21022-BR         Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10             Desc
                              Main Document     Page 47 of 56




          IN WITNESS WHEREOF, the Parties hereto hereby execute this Settlement Agreement
  as of the date of final signature below.

  Dated: January 2431, 2021                   Elissa D. Miller, Chapter 7 Trustee


                                   By:_______________________________
                                      Elissa D. Miller, solely in her capacity as Chapter 7 Trustee
                                      of the Estate


  Dated: January 2431, 2021           Frantz Law Group, APLC


                                    By:_______________________________
                                       James Frantz




                                                 10




                                                                                     EXHIBIT "2"
Case 2:20-bk-21022-BR     Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10         Desc
                          Main Document     Page 48 of 56




  Document comparison by Workshare 10.0 on Sunday, January 31, 2021 2:35:06
  PM
  Input:
                      file://C:\Users\johnshaffer\Desktop\GK FLG Settlement
  Document 1 ID
                      Agreement - Execution.docx
  Description         GK FLG Settlement Agreement - Execution
                      file://C:\Users\johnshaffer\Desktop\Execution Amended
  Document 2 ID
                      GK FLG Settlement Agreement.DOCX
  Description         Execution Amended GK FLG Settlement Agreement
  Rendering set       Standard no moves

  Legend:
  Insertion
  Deletion
  Moved from
  Moved to
  Style change
  Format change
  Moved deletion
  Inserted cell
  Deleted cell
  Moved cell
  Split/Merged cell
  Padding cell

  Statistics:
                      Count
  Insertions                                 50
  Deletions                                  11
  Moved from                                  0
  Moved to                                    0
  Style change                                0
  Format changed                              0
  Total changes                              61




                                                                              EXHIBIT "2"
Case 2:20-bk-21022-BR   Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10   Desc
                        Main Document     Page 49 of 56




                 EXHIBIT "3"
                                        Case 2:20-bk-21022-BR                          Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10          Desc
                                                                                       Main Document     Page 50 of 56




                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002
                                                                  7 Proposed Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8
                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                   LOS ANGELES DIVISION
                                                                 11
                                                                    In re                                    Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                    GIRARDI KEESE,                           Chapter 7
                                                                 13
                                                                                                Debtor.      [PROPOSED] ORDER GRANTING
                                                                 14                                          TRUSTEE'S EMERGENCY MOTION FOR
                                                                                                             ORDER:
                                                                 15
                                                                                                             (1) APPROVING COMPROMISE WITH
                                                                 16                                          FRANTZ LAW GROUP, APLC
                                                                                                             PURSUANT TO FEDERAL RULE OF
                                                                 17                                          BANKRUPTCY PROCEDURE 9019,
                                                                                                             ETC.
                                                                 18
                                                                                                             (2) AUTHORIZING THE ASSIGNMENT
                                                                 19                                          OF THE ESTATE'S INTERESTS IN THE
                                                                                                             SOUTHERN CALIFORNIA GAS LEAK
                                                                 20                                          LITIGATION FREE AND CLEAR OF
                                                                                                             LIENS, CLAIMS AND INTERESTS
                                                                 21                                          PURSUANT TO 11 U.S.C. § 363; AND
                                                                 22                                             (3) AUTHORIZING REJECTION OF THE
                                                                                                                ASSUMPTION AND LIEN AGREEMENT
                                                                 23                                             BETWEEN THE DEBTOR AND ABIR
                                                                                                                COHEN TREYZON SALO LLP
                                                                 24                                             PURSUANT TO 11 U.S.C. § 365
                                                                 25
                                                                                                                Date:    February 2, 2021
                                                                 26                                             Time:    10:00 a.m.
                                                                                                                Ctrm.:   1668 via ZoomGov
                                                                 27                                                      255 E. Temple Street
                                                                                                                         Los Angeles, CA 90012
                                                                 28


                                                                      2854367.2                                 1                     [PROPOSED] ORDER

                                                                                                                                           EXHIBIT "3"
                                        Case 2:20-bk-21022-BR                                Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                         Desc
                                                                                             Main Document     Page 51 of 56




                                                                  1
                                                                                                                           Web Address:
                                                                  2                                                        https://cacb.zoomgov.com/j/1614873359
                                                                                                                           Meeting ID:    1614873359
                                                                  3                                                        Password:      123456
                                                                                                                           Telephone:     (669) 254 5252 (San Jose)
                                                                  4                                                                       (646) 828 7666 (New York)
                                                                  5
                                                                  6           On February 2, 2021 at 10:00 a.m., the above-captioned Court held a hearing on

                                                                  7 the Emergency Motion for Order: (1) Approving Compromise with Frantz Law Group,
                                                                  8 APLC Pursuant to Federal Rule of Bankruptcy Procedure 9019; (2) Authorizing the

                                                                  9 Assignment of the Estate's Interests in the Southern California Gas Leak Litigation Free

                                                                 10 and Clear of Liens, Claims and Interests Pursuant to 11 U.S.C. § 363; and (3) Authorizing

                                                                 11 Rejection of the Assumption and Lien Agreement Between the Debtor and Abir Cohen
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12 Treyzon Salo LLP Pursuant to 11 U.S.C. § 365 [Docket No. 123] (the "Motion")1 filed by
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 Elissa D. Miller, in her capacity as Chapter 7 Trustee for the bankruptcy estate (the

                                                                 14 "Estate") of Girardi Keese. Appearances were as noted as on the Court's record. Having
                                                                 15 considered the Motion and the pleadings, declarations, and exhibits filed in support

                                                                 16 thereof and opposition thereto, and the statements and arguments of counsel on the

                                                                 17 record at the hearing on the Motion, finding that notice and service of the Motion were

                                                                 18 proper and that no further notice be given, and finding good cause for the relief requested

                                                                 19 in the Motion,

                                                                 20           IT IS HEREBY ORDERED that:

                                                                 21           1.     The Motion is GRANTED;

                                                                 22           2.     The Trustee is authorized to enter into the Amended Settlement

                                                                 23 Agreement, a copy of which is attached to the Trustee's reply in support of the Motion as
                                                                 24 Exhibit "1";

                                                                 25           3.     The terms of Amended Settlement Agreement are approved;

                                                                 26

                                                                 27
                                                                          1
                                                                             Terms not otherwise defined herein shall have the meaning ascribed to them in the Motion and/or
                                                                 28   the Amended Settlement Agreement.



                                                                      2854367.2                                           2                             [PROPOSED] ORDER

                                                                                                                                                               EXHIBIT "3"
                                        Case 2:20-bk-21022-BR                             Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                   Desc
                                                                                          Main Document     Page 52 of 56




                                                                  1           4.    The Trustee is authorized to execute any documents or take any actions
                                                                  2 reasonably necessary to effectuate the terms of the Amended Settlement Agreement;

                                                                  3           5.    The transaction contemplated in the Amended Settlement Agreement is
                                                                  4 approved pursuant to 11 U.S.C. § 363(b) and Bankruptcy Rule 9019;

                                                                  5           6.    The assignment and transfer of any rights to payment or other property as
                                                                  6 contemplated in the Amended Settlement Agreement are free and clear of all claims,

                                                                  7 liens, encumbrances, or other interests against the Debtor or its property pursuant to 11
                                                                  8 U.S.C. § 363(f), including but not limited to (i) any purported liens, assignments,

                                                                  9 encumbrances, or other transfers to litigation funders or other creditors of the Debtor, and

                                                                 10 (ii) any purported assignments or transfers (or agreements to a substitution of counsel or

                                                                 11 notice of association or appearance) by the Debtor;
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12           7.    Any asserted claims, liens, encumbrances, or other interests against the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 Debtor or its property shall attach only to the Estate Allocation, to the same extent,

                                                                 14 priority, and validity (if any) that such liens, claims, encumbrances, or other interests had
                                                                 15 prior to consummation of the Amended Settlement Agreement, and subject to any claims

                                                                 16 or defenses the Trustee or the Estate may have; such claims, liens, encumbrances, or

                                                                 17 other interests shall not attach to the Frantz Allocation;

                                                                 18           8.    Frantz is assuming no liabilities of the Estate, the Debtor, or any current or

                                                                 19 former partners, members, attorneys, insiders, affiliates, or employees thereof, whether

                                                                 20 under contract, tort, or otherwise;
                                                                 21           9.    The Federal Rule of Evidence 502(d) protections for attorney-client

                                                                 22 privilege, attorney-client confidentiality of communications, or attorney work product set
                                                                 23 forth in the Amended Settlement Agreement constitute the order of this Court and shall
                                                                 24 apply in any other federal or state proceeding;

                                                                 25           10.   The Trustee is relieved of the obligation of signing amendments and/or

                                                                 26 substitutions for individual Clients, unless such signature is required by another court or

                                                                 27 governmental authority with relevant jurisdiction.
                                                                 28           11.   The 14-day waiver period under FRBP 6004(h) is waived; and


                                                                      2854367.2                                     3                           [PROPOSED] ORDER

                                                                                                                                                      EXHIBIT "3"
                                        Case 2:20-bk-21022-BR                            Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10         Desc
                                                                                         Main Document     Page 53 of 56




                                                                 1            12.   The Assumption and Lien Agreement between the Debtor and ACTS is
                                                                 2 rejected pursuant to 11 U.S.C. § 365(a).

                                                                 3                                                  ###
                                                                 4

                                                                 5
                                                                 6

                                                                 7
                                                                 8

                                                                 9

                                                                 10

                                                                 11
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14
                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20
                                                                 21

                                                                 22
                                                                 23
                                                                 24

                                                                 25
                                                                 26

                                                                 27
                                                                 28


                                                                      2854367.2                                 4                      [PROPOSED] ORDER

                                                                                                                                            EXHIBIT "3"
       Case 2:20-bk-21022-BR                      Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                                       Desc
                                                  Main Document     Page 54 of 56



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): OMNIBUS REPLY IN SUPPORT OF TRUSTEE'S
EMERGENCY MOTION FOR ORDER: (1) APPROVING COMPROMISE WITH FRANTZ LAW GROUP, APLC
PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019, ETC.; (2) AUTHORIZING THE
ASSIGNMENT OF THE ESTATE'S INTERESTS IN THE SOUTHERN CALIFORNIA GAS LEAK LITIGATION FREE
AND CLEAR OF LIENS, CLAIMS AND INTERESTS PURSUANT TO 11 U.S.C. § 363; AND (3) AUTHORIZING
REJECTION OF THE ASSUMPTION AND LIEN AGREEMENT BETWEEN THE DEBTOR AND ABIR COHEN
TREYZON SALO LLP PURSUANT TO 11 U.S.C. § 365 MEMORANDUM OF POINTS AND AUTHORITIES;
SUPPLEMENTAL DECLARATION OF ELISSA D. MILLER IN SUPPORT will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 1, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) February 1, 2021 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 25, 2021 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA E-Mail

                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 1, 2021                          Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                                       Desc
                                                  Main Document     Page 55 of 56




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 148 Filed 02/01/21 Entered 02/01/21 10:46:10                                       Desc
                                                  Main Document     Page 56 of 56


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via E-mail:



Andrew W Zepeda                                        Rafey Balabanian                                 Nano Banc
James J Finsten                                        Edelson PC                                       25220 Hancock Ave., Suite 140
Lurie, Zepeda, Schmalz, Hogan & Martin                 123 Townsend St Ste 100                          Murrieta, CA 92562
1875 Century Park E Ste 2100                           San Francisco, CA 94107                          epadilla@nanobanc.com
Los Angeles, CA 90067                                  rbalabanian@edelson.com                          pdonaldson@nanobanc.com
azepeda@lurie-zepeda.com
jfinsten@lurie-zepeda.com



Abir Cohen Treyzon Salo, LLP                           Law Finance Group, LLC                           LFG Special Investor Group, LLC
c/o: Boris Treyzon                                     591 Redwood Hwy                                  Finance Group Fund II
16001 Ventura Boulevard, Suite 200                     Suite 1200                                       200 South Virginia St., 8th Floor
Encino, CA 91436                                       Mill Valley, CA 94941                            Reno, NV 89501
btreyzon@actslaw.com                                   info@lawfinance.com                              info@lawfinance.com




Corporation Service Company, As                                                                         CT Corporation System, as
Representative                                                                                          Representative
P.O.Box 2576                                                                                            CT Lien Solutions
Springfield, IL 62708                                                                                   330 N. Brand Blvd., Suite 700
801 Adlai Stevenson Dr.                                                                                 Glendale, CA 91203
Springfield, IL 62703                                                                                   UCCSPREP@CSCINFO.com
UCCSPREP@CSCINFO.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
